       Case 2:17-cv-01387-JCC Document 47 Filed 11/16/18 Page 1 of 62




1                                                    The Honorable John C. Coughenour
2

3

4                         UNITED STATES DISTRICT COURT
5
                    FOR THE WESTERN DISTRICT OF WASHINGTON
                                   AT SEATTLE
6
     In re Zillow Group, Inc.
7    Securities Litigation                        No. 2:17-cv-01387-JCC
8

9                                                 SECOND CONSOLIDATED
                                                  AMENDED COMPLAINT
10

11
                                                  JURY TRIAL DEMANDED
12

13
            Lead Plaintiffs Jo Ann Offutt, Raymond Harris, and Johanna Choy
14
     (“Plaintiffs”), individually and on behalf of all other persons similarly situated, by
15

16
     their undersigned attorneys, for their complaint against Defendants, allege the

17   following based upon personal knowledge as to themselves and their own acts,
18
     and information and belief as to all other matters, based upon, inter alia, the
19
     investigation conducted by and through their attorneys, which included, among
20

     other things, a review of the Defendants’ public documents, conference calls and
21

22   announcements made by Defendants, United States Securities and Exchange

23
     Commission (“SEC”) filings, wire and press releases published by and regarding
24
     Zillow Group, Inc. (“Zillow” or the “Company”), analysts’ reports and advisories
25
     about the Company, and information readily obtainable on the Internet. Plaintiff
26




     SECOND CONSOLIDATED AMENDED COMPLAINT - 1                        HALL & GEORGE PLLC
                                                          1001 Fourth Avenue, Suite 3900, Seattle, WA 98154   206.292.5900
         Case 2:17-cv-01387-JCC Document 47 Filed 11/16/18 Page 2 of 62




1    believes that substantial evidentiary support will exist for the allegations set forth
2
     herein after a reasonable opportunity for discovery.
3
                         NATURE AND SUMMARY OF THE ACTION
4

             1.      This is a federal securities action on behalf of a class consisting of all
5

6    persons other than Defendants who purchased or otherwise acquired Zillow

7
     securities between November 17, 2014 and August 8, 2017, both dates inclusive
8
     (the “Class Period”), seeking to recover damages caused by Defendants’ violations
9

     of the federal securities laws and to pursue remedies under Sections 10(b) and
10

11   20(a) of the Securities Exchange Act of 1934 (the “Exchange Act”) against the

12
     Company and certain of its top officials. 1
13
             2.      Zillow operates the leading online real estate market place in the
14
     United States. Through several brands including Zillow, Trulia, HotPads and
15

16   Naked Apartments, it provides real estate listings to buy or rent for potential

17   customers.
18
             3.      Zillow’s primary source of revenue is selling advertising to real
19
     estate professionals, and its largest customer base is real estate agents. Agents pay
20

21   to list properties on Zillow’s various platforms with their name attached to the

22   listing, and prospective buyers can provide their contact information and ask to be
23
     contacted by an agent, providing the agent with a “lead”.
24
     1During the class period, two classes of shares of Zillow stock publicly traded. Class A common
25   stock traded throughout the class period and Class C Capital stock traded from August 3, 2015
     onward. Both shares have identical economic rights, but Class C shares have no voting rights. Both
26   shares traded at a near 1 to 1 price ratio throughout the class period.



     SECOND CONSOLIDATED AMENDED COMPLAINT - 2                                HALL & GEORGE PLLC
                                                                  1001 Fourth Avenue, Suite 3900, Seattle, WA 98154   206.292.5900
       Case 2:17-cv-01387-JCC Document 47 Filed 11/16/18 Page 3 of 62




1           4.     Real estate agents are primarily interested in advertising on Zillow
2
     for the purpose of obtaining these leads. However, Zillow does not charge per
3
     lead. Zillow, instead, charges per “impression” – that is, an advertiser pays each
4

5
     time a customer views a listing, whether or not the customer chooses to submit his

6    information to the agent.
7
            5.     In 2013 Zillow launched a “co-marketing” program to allow lenders
8
     to appear alongside the real estate agent in advertisements, in exchange for the
9

10
     lender making a fixed monthly payment to Zillow, which defrays a fixed

11   percentage of the agent’s monthly ad spend. Zillow also forwarded the agents’

12
     customer leads to the lenders, although a customer who inputs their information
13
     could opt out of having their lead provided to a lender by unchecking the box
14

     titled “I would like to receive financing information.”
15

16          6.     By bringing the co-marketing concept into the online realm, Zillow

17
     stepped into perilous legal territory because it is illegal under RESPA for a lender
18
     to pay a real estate agent for referrals or leads. In addition, it is illegal under the
19
     Consumer Financial Protection Act to provide “substantial assistance” to another
20

21   person or entity’s violation of consumer protection acts, including RESPA.

22
            7.     Longstanding HUD regulations make clear that under RESPA, it is
23
     illegal for a lender to pay a real estate agent in exchange for that agent making any
24
     sort of personal recommendation of that lender. However, RESPA contains a safe
25

26




     SECOND CONSOLIDATED AMENDED COMPLAINT - 3                        HALL & GEORGE PLLC
                                                          1001 Fourth Avenue, Suite 3900, Seattle, WA 98154   206.292.5900
       Case 2:17-cv-01387-JCC Document 47 Filed 11/16/18 Page 4 of 62




1    harbor provision that states that its ban on payments for referrals is inapplicable to
2
     fair market value payments for legitimate services.
3
            8.     Thus, Zillow, as the market leader in online real estate advertising,
4

5
     had the ability to ensure that their co-marketing program was compliant by

6    requiring that lenders participating in the program pay fair market value for the
7
     advertising they purchased.
8
            9.     Instead, Zillow charged lenders far in excess of the fair market value
9

10
     of those services. Moreover, Zillow actively monitored and encouraged lenders

11   and agents to violate RESPA, contacting agents to make sure they are making

12
     referrals. Thus, although the only lawful service the co-marketing program can
13
     provide is the sharing of advertising space, Zillow designed the program with the
14

     understanding that agents would nonetheless use it to violate RESPA by making
15

16   illegal referrals to lenders. Thus, the co-marketing program does not work unless

17
     everyone involved violates the law.
18
            10.    Due to these egregious RESPA violations, the CFPB launched an
19
     investigation into Zillow, centered around the co-marketing program, in April
20

21   2015. Zillow did not disclose this investigation to investors until May of 2017,

22
     after receiving a “notice and opportunity to respond and advise” letter, notifying
23
     Zillow of the CFPB’s specific concerns regarding the co-marketing program was
24
     illegal. Even then, Zillow downplayed the seriousness of the situation, falsely
25

26   reassuring investors that the program, which was in fact an enormous contributor



     SECOND CONSOLIDATED AMENDED COMPLAINT - 4                         HALL & GEORGE PLLC
                                                           1001 Fourth Avenue, Suite 3900, Seattle, WA 98154   206.292.5900
        Case 2:17-cv-01387-JCC Document 47 Filed 11/16/18 Page 5 of 62




1    to Zillow’s bottom line, was “small” and falsely claiming that Zillow was still
2
     confident that their program was compliant, when in reality Zillow changed the
3
     co-marketing program to comply with RESPA in the beginning of 2017 in response
4

5
     to CFPB warnings.

6           11.    On August 8, 2017, the Company was forced to admit the
7
     seriousness of their legal jeopardy, acknowledging that they had been notified by
8
     the CFPB that it intended to charge Zillow with RESPA violations if it did not
9

10
     reach a settlement. Following this news, Zillow’s share price fell $7.43, or 15.5%,

11   over the following two trading days to close at $40.50 on August 10, 2017.

12
            12.    As a result of Defendants’ wrongful acts and omissions, and the
13
     precipitous decline in the market value of the Company’s securities, Plaintiff and
14

     other Class members have suffered significant losses and damages.
15

16                              JURISDICTION AND VENUE

17          13.    The claims asserted herein arise under and pursuant to §§ 10(b) and
18
     20(a) of the Exchange Act (15 U.S.C. §§ 78j(b) and 78t(a)) and Rule 10b-5
19
     promulgated thereunder by the SEC (17 C.F.R. § 240.10b-5).
20

21          14.    This Court has jurisdiction over the subject matter of this action

22   pursuant to 28 U.S.C. §§ 1331 and Section 27 of the Exchange Act.
23
            15.    Venue is proper in this Judicial District pursuant to § 27 of the
24
     Exchange Act (15 U.S.C. § 78aa) and 28 U.S.C. § 1391(b). Zillow’s principal
25

26   executive offices are located within this Judicial District.



     SECOND CONSOLIDATED AMENDED COMPLAINT - 5                         HALL & GEORGE PLLC
                                                           1001 Fourth Avenue, Suite 3900, Seattle, WA 98154   206.292.5900
       Case 2:17-cv-01387-JCC Document 47 Filed 11/16/18 Page 6 of 62




1          16.    In connection with the acts, conduct and other wrongs alleged in this
2
     Complaint,    defendants,   directly    or   indirectly,     used        the       means          and
3
     instrumentalities of interstate commerce, including but not limited to, the United
4

5
     States mail, interstate telephone communications and the facilities of the national

6    securities exchange.
7
                                            PARTIES
8
           17.    Offutt, as set forth in the previously filed Certification (Docket
9

     No. 15-2), incorporated herein by reference, acquired and held shares of the
10

11   Company at artificially inflated prices during the Class Period and has been

12
     damaged by the revelation of the Company’s material misrepresentations and
13
     material omissions. Throughout the Class Period, Offutt was unaware of the false
14
     and misleading misrepresentations and omissions set forth herein.
15

16         18.    Harris, as set forth in the previously filed Certification (Docket

17   No. 15-2), incorporated herein by reference, acquired and held shares of the
18
     Company at artificially inflated prices during the Class Period and has been
19
     damaged by the revelation of the Company’s material misrepresentations and
20

21   material omissions. Throughout the Class Period, Harris was unaware of the false

22   and misleading misrepresentations and omissions set forth herein.
23
           19.    Choy, as set forth in the previously filed Certification (Docket
24
     No. 15-2), incorporated herein by reference, acquired and held shares of the
25

26   Company at artificially inflated prices during the Class Period and has been



     SECOND CONSOLIDATED AMENDED COMPLAINT - 6                        HALL & GEORGE PLLC
                                                          1001 Fourth Avenue, Suite 3900, Seattle, WA 98154   206.292.5900
       Case 2:17-cv-01387-JCC Document 47 Filed 11/16/18 Page 7 of 62




1    damaged by the revelation of the Company’s material misrepresentations and
2
     material omissions. Throughout the Class Period, Choy was unaware of the false
3
     and misleading misrepresentations and omissions set forth herein.
4

5
           20.    Defendant Zillow is incorporated in Washington, with principal

6    executive offices located at 1301 Second Avenue, Floor 31, Seattle, Washington
7
     98101. Zillow’s shares trade on the NASDAQ under the ticker symbol “Z.” Zillow
8
     was formerly known as Zebra Holdco, Inc. (“Zebra”).
9

10
           21.    On September 12, 2014, Zillow, then known as Zebra, filed a

11   Registration Statement on Form S-4 with the SEC (the “Initial Registration

12
     Statement”). The Form S-4 Initial Registration Statement was subsequently
13
     amended on October 20, 2014 and November 10, 2017. The purpose of this
14

     registration statement was to effectuate the merger of Zillow, Inc. and Trulia, Inc.
15

16   under a stock for stock exchange in which holders of both Zillow, Inc. stock and

17
     Trulia, Inc. stock would receive Zillow stock in exchange for their shares of the
18
     two predecessor companies. The Initial Registration Statement contained a
19
     preliminary prospectus. The Initial Registration Statement was declared effective
20

21   by the SEC on November 17, 2014. Zillow filed its final prospectus on

22
     November 18, 2014 (the “Prospectus”).
23
           22.    Defendant Spencer M. Rascoff (“Rascoff”) has served as the
24
     Company’s Chief Executive Officer (“CEO”) since July 2011, and a Director since
25

26   2011. Rascoff joined Zillow as one of its founding employees in 2005 as Vice



     SECOND CONSOLIDATED AMENDED COMPLAINT - 7                       HALL & GEORGE PLLC
                                                         1001 Fourth Avenue, Suite 3900, Seattle, WA 98154   206.292.5900
        Case 2:17-cv-01387-JCC Document 47 Filed 11/16/18 Page 8 of 62




1    President of Marketing and Chief Financial Officer and served as Chief Operating
2
     Officer from December 2008 until he was promoted to Chief Executive Officer.
3
            23.    Defendant Kathleen Phillips (“Phillips”) has served as the
4

5
     Company’s Chief Financial Officer (“CFO”) since August 2015, Chief Legal Officer

6    since September 2014, and Secretary since July 2010. Her prior positions with the
7
     Company include Chief Operating Officer from August 2013 to August 2015 and
8
     General Counsel from July 2010 to September 2014.                      Ms. Phillips has
9

10
     approximately 20 years experience as an attorney. Upon Ms. Phillips elevation to

11   CFO, Rascoff noted that “Kathleen has been at the center of all of Zillow’s key

12
     business initiatives for the last five years.”
13
            24.    The defendants referenced above in ¶¶ 20-23 are sometimes referred
14

     to herein as the “Individual Defendants.”
15

16          25.    The Company is liable for the acts of the Individual Defendants and

17
     its employees under the doctrine of respondeat superior and common law principles
18
     of agency because all of the wrongful acts complained of herein were carried out
19
     within the scope of their employment.
20

21          26.    The scienter of the Individual Defendants and other employees and

22
     agents of the Company is similarly imputed to the Company under respondeat
23
     superior and agency principles.
24
            27.    The Company and the Individual Defendants are referred to herein,
25

26   collectively, as the “Defendants.”



     SECOND CONSOLIDATED AMENDED COMPLAINT - 8                     HALL & GEORGE PLLC
                                                       1001 Fourth Avenue, Suite 3900, Seattle, WA 98154   206.292.5900
       Case 2:17-cv-01387-JCC Document 47 Filed 11/16/18 Page 9 of 62




1                                       Background
2
           28.    Zillow Group, Inc. operates the “leading real estate and home
3
     related information market places on mobile and the web” through the brands
4

     Zillow, Trulia, StreetEasy, HotPads, and Naked Apartments.                     The Company
5

6    provides information about homes, real estate listings, and mortgages through

7
     websites and mobile applications associated with these brands.                     Zillow sells
8
     advertising on these websites to real estate agents and mortgage professionals.
9

     Selling advertisements to real estate agents is Zillow’s primary form of revenue.
10

11         29.    Real estate agents can advertise on Zillow by paying to place listings

12
     for homes for sale, with their names appended to the listing. The listing also
13
     includes a form for a prospective buyer to provide their contact information.
14
     Agents who purchase premium advertising services are referred to as “Premier
15

16   Agents.” Zillow’s advertising fee structure is based on “impressions” – that is, the

17   agent pays Zillow each time a prospective buyer views the agent’s advertisement.
18
     However, what agents really care about is leads. That is, agents use Zillow’s
19
     platform not because they simply wish to have prospective customers view their
20

21   listings, but so that those customers submit their contact information on the

22   website to the agent allowing the agent to follow up with them.
23
           30.    In 2013 Zillow launched its co-marketing program.                       As Rascoff
24
     explained in a 2017 interview with cheddar.com, the concept of co-marketing in
25

26   general long pre-dates the internet. For instance, it is a longstanding practice in



     SECOND CONSOLIDATED AMENDED COMPLAINT - 9                       HALL & GEORGE PLLC
                                                         1001 Fourth Avenue, Suite 3900, Seattle, WA 98154   206.292.5900
       Case 2:17-cv-01387-JCC Document 47 Filed 11/16/18 Page 10 of 62




1    the real estate industry for real estate agents to send direct mail advertisements to
2
     prospective buyers. In some cases, a lender might agree to pay for a portion of the
3
     advertising cost in exchange for being identified as a “preferred lender” of the
4

5
     agent on the direct mailer. Zillow, however, was the first company that allows

6    mortgage lenders to pay for portions of agents’ monthly advertising costs on an
7
     internet based platform. In exchange for paying a portion of those costs, the
8
     mortgage lender appears at the bottom of the real estate agent’s ad as that agent’s
9

10
     “preferred lender”. The ad has a form for the customer to submit their contact

11   information to the agent and includes a “check box” that states “I want to be pre-

12
     approved.” The box is checked by default, and if that box is not unchecked, the
13
     contact information provided to the agent is also provided to the lender. If the
14

     prospective buyer unchecks the box, the real estate agent is notified, so that the
15

16   real estate agent can forward the contact information to the lender. A sample of

17
     such an ad is below.
18

19

20

21

22

23

24

25

26




     SECOND CONSOLIDATED AMENDED COMPLAINT - 10                      HALL & GEORGE PLLC
                                                         1001 Fourth Avenue, Suite 3900, Seattle, WA 98154   206.292.5900
       Case 2:17-cv-01387-JCC Document 47 Filed 11/16/18 Page 11 of 62




1

2

3

4

5

6

7

8

9

10

11

12

13

14

15

16

17
           31.    Though Rascoff has analogized Zillow’s co-marketing programs
18
     with earlier print co-marketing programs, this comparison elides an important
19
     difference – unlike print mailings which sell advertising space to lenders and
20

21   agents, Zillow is not merely selling advertising, but is also delivering leads

22
     directly to lenders and agents. Zillow’s process for delivering leads to lenders is a
23
     ruse to mask lenders’ compensation to agents for referrals.
24
           32.    The Real Estate Settlement Procedures Act (“RESPA”) was designed
25

26   to “eliminat[e] … kickbacks or referral fees that tend to increase unnecessarily the



     SECOND CONSOLIDATED AMENDED COMPLAINT - 11                      HALL & GEORGE PLLC
                                                         1001 Fourth Avenue, Suite 3900, Seattle, WA 98154   206.292.5900
       Case 2:17-cv-01387-JCC Document 47 Filed 11/16/18 Page 12 of 62




1    costs of settlement services.” 12 U.S.C. § 2601(b)(2). RESPA prohibits “any fee,
2
     kickback or thing of value pursuant to any agreement or understanding, oral or
3
     otherwise, that business incident to or a part of a real estate settlement service
4

5
     involving a federally related mortgage loan shall be referred to any person.”

6    12 U.S.C. § 2607(a). However, RESPA also states that “[n]othing in this section
7
     shall be construed as prohibiting . . . the payment to any person of a bona fide
8
     salary or compensation or other payment for goods or facilities actually furnished
9

10
     or for services actually performed.” 12 U.S.C. 2607(c)(2).

11          33.    Enforcement of RESPA was previously assigned to the Department

12
     of Housing and Urban Development (“HUD”) before being transferred to the
13
     Consumer Financial Protection Bureau (“CFPB”) in 2011, pursuant to the
14

     Consumer Financial Protection Act, passed in 2010. HUD issued an interpretive
15

16   rule in 2010 finding that payments from home warranty companies to real estate

17
     agents for marketing services directed at particular homebuyers constituted
18
     payments for referrals. FR Doc. 2010–15317. That is, under the HUD regulations,
19
     while it is not illegal for a mortgage servicer such as a home warranty company or
20

21   a lender to pay for advertising directed at the general public, it is illegal for such a

22
     company to pay a real estate agent for a direct recommendation of the mortgage
23
     service provider from the real estate agent directly to a prospective buyer. That is
24
     because such agents are in a position of trust with respect to the purchaser.
25

26   Although HUD is no longer the regulator for RESPA, this rule is still in effect.



     SECOND CONSOLIDATED AMENDED COMPLAINT - 12                        HALL & GEORGE PLLC
                                                           1001 Fourth Avenue, Suite 3900, Seattle, WA 98154   206.292.5900
       Case 2:17-cv-01387-JCC Document 47 Filed 11/16/18 Page 13 of 62




1           34.    HUD also stated that RESPA Section 8(c)(2) constitutes a safe harbor
2
     for transactions subject to a two part test.        First, any payments must be
3
     compensation for bona fide services performed. Second, the payments must bear
4

5
     a “reasonable relationship to the value of goods or services actually performed”

6    excluding any referrals. HUD has guided that “payments must be commensurate
7
     with that amount normally charged for similar services, goods or facilities. This
8
     analysis requires careful consideration of fees paid in relation to price structures
9

10
     and practices in similar transactions and in similar markets.” RESPA Statements of

11   Policy, 2006 WL 3948236, at *4.

12
            35.    In addition to transferring enforcement authority, the Consumer
13
     Financial Protection Act made it unlawful for “any person to knowingly or
14

     recklessly provide substantial assistance to a covered person or service provider in
15

16   violation of the provisions of section 5531 of this title, or any rule or order issued

17
     thereunder, and notwithstanding any provision of this title, the provider of such
18
     substantial assistance shall be deemed to be in violation of that section to the same
19
     extent as the person to whom such assistance is provided.” 12 U.S.C. § 5536.
20

21   Section 5531 prohibits “a covered person or service provider from committing or

22
     engaging in an unfair, deceptive, or abusive act or practice under Federal law in
23
     connection with any transaction with a consumer for a consumer financial product
24
     or service, or the offering of a consumer financial product or service.” Brokers and
25

26   lenders are covered persons under the statute.



     SECOND CONSOLIDATED AMENDED COMPLAINT - 13                       HALL & GEORGE PLLC
                                                          1001 Fourth Avenue, Suite 3900, Seattle, WA 98154   206.292.5900
       Case 2:17-cv-01387-JCC Document 47 Filed 11/16/18 Page 14 of 62




1           36.    After the CFPB took over enforcement of RESPA, it brought several
2
     enforcement actions in 2015 related to the sharing of advertising costs and issuing
3
     a compliance bulletin on October 8, 2015, raising concerns about “marketing
4

5
     services agreements” whereby real estate agents enter into contracts with lenders,

6    insurers, or others to share marketing costs. The CFPB did not say such MSAs are
7
     inherently illegal under RESPA, but stressed serious skepticism that such
8
     agreements are legitimate. The CFPB stated that “many MSAs are designed to
9

10
     evade RESPA’s prohibition on the payment and acceptance of kickbacks and

11   referral fees” and that it “received numerous inquiries and whistleblower tips

12
     from industry participants describing the harm that can stem from the use of
13
     MSAs, but has not received similar input suggesting the use of those agreements
14

     benefits either consumers or industry.”
15

16                   Zillow’s Co-Marketing Program Violated RESPA

17          37.    Zillow’s co-marketing program was introduced in June of 2013. At
18
     that time, and until the beginning of 2017, Zillow permitted any individual lender
19
     to cover up to 50% of the Premier Agent’s monthly advertising spend, and up to
20

21   5 lenders to cover 90% of the Premier Agent’s advertising spend. If one lender co-

22   markets with the agent, that lender appears alongside the agent in every
23
     advertisement, regardless of the contribution.     However, if multiple lenders
24
     participate, then they are shown at random alongside the agent in accordance with
25

26   their pro rata contribution.



     SECOND CONSOLIDATED AMENDED COMPLAINT - 14                     HALL & GEORGE PLLC
                                                        1001 Fourth Avenue, Suite 3900, Seattle, WA 98154   206.292.5900
       Case 2:17-cv-01387-JCC Document 47 Filed 11/16/18 Page 15 of 62




1          38.     According to a webinar dated March 23, 2016 by Andrew Hafzalla,
2
     Zillow’s director of industry outreach, and Adam Wilson, Zillow’s product
3
     specialist team leader for Zillow Premier Agents, because a prospective home
4

5
     buyer can opt out of Zillow forwarding their information to a co-marketing lender

6    when asking to be contacted by the real estate agent, in practice, on average, the
7
     lenders receive 40 contacts for every hundred contacts received by the agent.
8
     However, as explained in that webinar, the agent is also provided a list of all
9

10
     prospective buyers who opted out of providing their information to the lender,

11   and Zillow encourages the agent to provide that information to the lender

12
     themselves.
13
           39.     That same webinar also explained that, although Zillow allows
14

     lenders to pay up to 50% of the advertising costs of a Premier Agent, several
15

16   lenders including Wells Fargo and Prime Lending forbid their employees from

17
     paying more than 31% of the cost of an agent’s advertising, based on the fact that
18
     they only receive 4/10 of the number of referrals from Zillow, and that therefore
19
     the 31% spend represents the fair market value of co-marketing services, as
20

21   opposed to any benefits from referrals that might accrue.

22
           40.     Zillow itself confirmed that a 30% contribution by the lender
23
     corresponds to fair market value a lender receives for the advertisement vs. the
24
     broker. Zillow suggested to agents at that webinar that it is appropriate to start by
25

26




     SECOND CONSOLIDATED AMENDED COMPLAINT - 15                      HALL & GEORGE PLLC
                                                         1001 Fourth Avenue, Suite 3900, Seattle, WA 98154   206.292.5900
         Case 2:17-cv-01387-JCC Document 47 Filed 11/16/18 Page 16 of 62




1    asking a lender for a 30% contribution but once the lender gets “a taste for the
2
     contacts and how it all works” the agent can increase the asked-for contribution.
3
             41.     The fact that lenders received far fewer leads than agents was
4

5
     confirmed by AW1 2. AW1 was an “Inside Sales Manager” at Trulia beginning in

6    2012. She continued in that role at Zillow after the merger. Eventually her title
7
     was changed to Regional Sales Manager, but her responsibilities remained the
8
     same, other than the fact that her new sales team was regionally based, rather than
9

10
     consisting of sales people throughout the country.                  AW1 was responsible for

11   overseeing a team of sales reps that were tasked with upselling and cross-selling

12
     to existing customers. AW1 confirmed that lenders are only notified or in receipt
13
     of a lead when the consumer “clicking” on the real estate agent profile also checks
14

     the box requesting information about the lender or seeking pre-approval
15

16   information. AW1 noted that consumers rarely request this information because

17
     they are seeking information about a particular property and first want to contact
18
     the real estate agent. As such, lenders receive minimal leads from consumers
19
     “clicking” on Zillow. However, she said most homebuyers do not already have
20

21   lenders. Therefore, real estate agents typically raise the issue of securing a lender

22
     with prospective buyers and providing information about suggested lenders.
23

24

25
     2All references to AW refer to anonymous witnesses contacted by Plaintiff’s investigator. All
26   references to AW use the pronoun “she” regardless of gender to preserve anonymity.



     SECOND CONSOLIDATED AMENDED COMPLAINT - 16                               HALL & GEORGE PLLC
                                                                  1001 Fourth Avenue, Suite 3900, Seattle, WA 98154   206.292.5900
       Case 2:17-cv-01387-JCC Document 47 Filed 11/16/18 Page 17 of 62




1           42.    In addition, she was aware that real estate agents provided access to
2
     their Zillow accounts to the lenders to access leads. She noted that the leads
3
     accessed this way would be people who did not expressly request to be contacted
4

5
     by a lender. When asked why lenders would continue to participate in Zillow’s

6    co-marketing program when there were few click-throughs, she said it was
7
     because lenders expected real estate agents to refer business. She did not believe
8
     lenders recoup advertising costs through leads from the Zillow site but through
9

10
     the referral relationship forged with the real estate agent.

11          43.    AW2 was a former Zillow Sales and Operations Trainer in Denver.

12
     AW2 worked for Trulia prior to Zillow, and stayed on with Zillow until October
13
     2017. AW2 described her position as training the Zillow Sales Team on "new
14

     operations" for the company and training new hires. AW2 was responsible for
15

16   training new hires regarding the Co-Marketing program, including how to talk to

17
     real estate agents about the program and the "operations behind it." AW2 further
18
     recalled that in late spring/early summer of 2017, following Zillow’s receipt of a
19
     letter from the CFPB, AW2 was responsible for training the Denver and Orange
20

21   County, CA offices on the new messaging to agents regarding the Co-Marketing

22
     program. AW2 stated that "Every agent and lender knew that the Co-Marketing
23
     program was for the lender to get leads and referrals." "Everyone knew that the
24
     lenders paid the agents for leads and referrals." Nevertheless, AW2 trained Zillow
25

26   Sales Reps to pitch co-marketing to real estate agents by explaining to them that



     SECOND CONSOLIDATED AMENDED COMPLAINT - 17                        HALL & GEORGE PLLC
                                                           1001 Fourth Avenue, Suite 3900, Seattle, WA 98154   206.292.5900
       Case 2:17-cv-01387-JCC Document 47 Filed 11/16/18 Page 18 of 62




1    the program was an opportunity for the agent with a relationship with a lender for
2
     them to both get more exposure. But, AW2 reiterated, "it was understood that
3
     lenders were paying for referrals." For instance, AW2 explained, Zillow Sales
4

5
     Reps were trained to track the number of referrals lenders received from the Co-

6    Marketing program.       AW2 explained that once a quarter, Zillow Sales Reps
7
     contacted each real estate agent customer to conduct a "business assessment." Part
8
     of the business assessment inquired with real estate agent customers "how much
9

10
     they did in lender referrals."

11          44.    AW2 further explained that she was responsible for handling

12
     "escalated" calls from agents that had a problem with their account. AW2 recalled
13
     one such call in which a Zillow agent in New York escalated a call to AW2. The
14

     real estate agent wanted to cancel advertising with Zillow for an account that had
15

16   generated $3,000 per month in revenue. The real estate agent explained to AW2

17
     that the agent wanted to cancel "because the lender doesn't want to pay anymore."
18
     AW2 explained that the lender had been paying 100% of the co-marketing costs
19
     for approximately 2 1/2 years. AW2 also stated that when she asked Zillow
20

21   management questions about he Co-Marketing program, she was “reminded to

22
     not ask questions.”
23
            45.    Thus, despite the fact that RESPA regulations clearly prohibit real
24
     estate agents from making personal recommendations for specific lenders to
25

26   prospective home buyers, Zillow designed the co-marketing program to facilitate



     SECOND CONSOLIDATED AMENDED COMPLAINT - 18                    HALL & GEORGE PLLC
                                                       1001 Fourth Avenue, Suite 3900, Seattle, WA 98154   206.292.5900
       Case 2:17-cv-01387-JCC Document 47 Filed 11/16/18 Page 19 of 62




1    just such contacts, and tracked real estate agents’ volume of referrals to lenders
2
     not to ensure compliance, but as part of a business assessment.
3
           46.     On January 31, 2017, the mortgage originator Prospect Mortgage
4

5
     entered into a consent judgment with the CPPB where it admitted to violating

6    Section 8 of RESPA. It admitted that it used co-marketing agreements on a “third
7
     party website” to pay real estate agents for referrals. The website as described in
8
     that consent judgment mirrors Zillow’s premier agent product and no other
9

10
     website that operated during the relevant time frame. The consent judgment

11   stated that “[s]ome agents who co-marketed their services on [Zillow] with

12
     [Prospect Mortgage] took additional steps to convince consumers to use Prospect
13
     loan officers. For example, one agent told [Prospect Mortgage] that he ‘was able to
14

     talk [a particular customer] into using you guys for the financing of his purchase.”
15

16    Zillow’s Co-Marketing Program Does Not Fall Within the RESPA Safe Harbor

17         47.     Zillow’s does not fall under the RESPA safe harbor because it
18
     permitted lenders to pay a greater share of the marketing budget than is justified
19
     by the number of leads provided by the program. Because a lender only receives
20

21   4 leads for every 10 received by the broker, if a single lender paid 50% of the

22   agent’s advertising cost, the lender is paying 2.5 times more per lead than the
23
     agent does.    If, as was permitted under the program, five lenders in total
24
     contributed 18% each to the agent’s monthly budget, for a total of 90% of that
25

26   budget, they would be paying 22.5 times more per lead than the agent.



     SECOND CONSOLIDATED AMENDED COMPLAINT - 19                      HALL & GEORGE PLLC
                                                         1001 Fourth Avenue, Suite 3900, Seattle, WA 98154   206.292.5900
         Case 2:17-cv-01387-JCC Document 47 Filed 11/16/18 Page 20 of 62




1            48.     The co-marketing program also does not fall within the safe harbor
2
     because Zillow’s co-marketing pricing is drastically more expensive for lenders
3
     than comparable product offerings by Zillow. Premiere Agent ads are priced
4

5
     according to impression. According to eCommission, a service that provides cash

6    advances on commissions to real estate agents, in or around July of 2016 the
7
     pricing of Zillow’s premiere agent program translated to approximately $30 per
8
     lead. https://www.ecommission.com/how-to-use-zillow-to-generate-more-sales-
9

10
     leads/. This refers to the cost without co-marketing for an agent. A lender who

11   participated in the co-marketing program at 50% would therefore pay $37.50 per

12
     lead, based on the statistic cited above that lenders received 4 leads for every 10
13
     that the agent received. 3 On the other hand, during that same time period Zillow
14

     charged no more than $2.38 per lead for lenders who purchased advertising
15

16   without using co-marketing. In addition to co-marketing, Zillow sold lenders

17
     leads through the “Long Form” and “Custom Quote” programs where customers
18
     request lending information, provide their contact information, and lenders
19
     purchase the leads on a price-per-lead basis. According to Zillow’s 2016 10-K,
20

21   Zillow received 29.9 million requests for information that it then sold to lenders.

22
     Zillow reported that the revenue for this mortgage advertising was $71,133,000.
23
     Note that this figure also includes other revenue from Zillow’s Mortech product,
24

25
     3 The arithmetic is as follows: 50% of $30 per lead is $15.0 per lead to the agent. If a lender gets
26   40% as many leads as an agent does for the $15 per lead price, the lender is paying $37.50 per lead.



     SECOND CONSOLIDATED AMENDED COMPLAINT - 20                                HALL & GEORGE PLLC
                                                                   1001 Fourth Avenue, Suite 3900, Seattle, WA 98154   206.292.5900
       Case 2:17-cv-01387-JCC Document 47 Filed 11/16/18 Page 21 of 62




1    so the cost per lead is actually lower than the $2.38 figure. Therefore, the co-
2
     marketing program’s price to lenders far exceeds the fair market price for
3
     comparable advertising services where referrals do not occur, and is not sold at a
4

5
     fair market value.    The use of price per leads is an appropriate bench mark

6    because that is the metric that is discussed throughout Zillow’s marketing to both
7
     lenders and agents. While it is true that a Premier Agent co-marketing listing also
8
     makes a lender’s phone number available to a prospective real estate purchaser on
9

10
     the listing, that fact is never stressed in Zillow’s advertising to lenders or agents as

11   a driver of value for lenders.

12
            49.    In addition, the co-marketing program cannot fall within the safe
13
     harbor because the pricing formula for lenders is based on a totally different
14

     metric than the pricing formula Zillow employs to price other lender advertising
15

16   products, and therefore bears no rational relationship to the market value of the

17
     marketing service provided. The Long Form and Custom Quote programs are
18
     priced based on a prospective customer’s credit rating, loan amount, and loan
19
     type. Premier Agent advertising, by contrast, is priced based on the demand in a
20

21   particular zip code. The safe harbor is inapplicable, therefore, not only because

22
     the co-marketing advertisements are overpriced, but because the pricing scheme
23
     does not bear any relationship to those that are used to determine prices for non-
24
     referral based advertising purchased by lenders.
25

26




     SECOND CONSOLIDATED AMENDED COMPLAINT - 21                        HALL & GEORGE PLLC
                                                           1001 Fourth Avenue, Suite 3900, Seattle, WA 98154   206.292.5900
       Case 2:17-cv-01387-JCC Document 47 Filed 11/16/18 Page 22 of 62




1          50.      Lenders were also able to evade the 50% cap on their payments to
2
     agents that was in place. According to the Consolidated Complaint in Boehler v
3
     Zillow, 14-CV-01844-DOC (N.D. Cal, June 22, 2015), James Friedrich, an inside
4

5
     sales consultant discovered a violation of RESPA Section 8 by a lender using the

6    co-marketing program on October 23, 3013. Specifically, Friedrich discovered that
7
     a single lender’s credit card was being used to pay more than 50% of the cost of an
8
     agent’s advertising in the co-marketing program. Emails exchanged in discovery
9

10
     in that action and subsequently filed in court reveal that this was achieved by

11   billing both the lender and agent’s portion of co-marketing costs to one credit card

12
     – that of the lender. Friedrich called a meeting with his manager on October 28,
13
     2013, and explained this and other legal violations he discovered. He received
14

     assurances that this would be addressed, but after several weeks he noticed the
15

16   problems had not been fixed. Friedrich informed his manager of this repeatedly,

17
     and eventually the manager became angry and told Friedrich to drop it.
18
           51.      On November 3, 2013, Ashley Boehler, another inside sales
19
     representative who Friedrich discussed the issue with, sent an email from an
20

21   anonymous account to several Zillow Executives, including Rascoff, outlining the

22
     misconduct discussed in the previous paragraph.              That email identified four
23
     separate instances where a single credit card was supplied both for an agent and a
24
     co-marketing     lender.   Boehler   also   directly   approached              Zillow’s          upper
25

26   management, revealing his identity, and reiterating his concerns. Boehler was



     SECOND CONSOLIDATED AMENDED COMPLAINT - 22                         HALL & GEORGE PLLC
                                                            1001 Fourth Avenue, Suite 3900, Seattle, WA 98154   206.292.5900
       Case 2:17-cv-01387-JCC Document 47 Filed 11/16/18 Page 23 of 62




1    assured by Zillow’s then-CFO Chad Cohen that his anonymity would be
2
     protected.   However, both Boehler and Friedrich were fired shortly after
3
     identifying Zillow’s RESPA violations.
4

5
           52.    AW2 reports that similar misconduct to that identified by Friedrich

6    continued at Zillow during the class period. She explained that while Zillow’s
7
     official policy forbade any lender from paying more than 50% of an agent’s
8
     advertising costs, it was nonetheless possible for a lender to make a payment of up
9

10
     to 90% of co-marketing costs through the Zillow website. AW2 explained that she

11   spent two years “training reps to tell agents that lenders should not pay more than

12
     50%, but of course, the [Zillow] sales people would tell the agents that the lender
13
     could pay up to 90%.” Throughout her tenure at Zillow, AW2 recalls hearing
14

     Zillow sales representatives telling real estate agents that lenders could pay up to
15

16   90% before calls began recording. When AW2 questioned Zillow’s practice of

17
     having sales representatives instruct agents to violate RESPA, her superiors told
18
     her that the Company has “bigger issues to deal with.” Every time she asked
19
     Zillow management questions about the Co-Marketing program, she was
20

21   “reminded to not ask questions.”

22
           53.    Although Zillow has consistently claimed that its co-marketing
23
     program’s contribution to revenue is small, this is inaccurate. The co-marketing
24
     program, according to both Susquehanna International Group and PAA Research,
25

26   accounts for approximately 10% of Zillow’s revenues. According to Susquehanna,



     SECOND CONSOLIDATED AMENDED COMPLAINT - 23                      HALL & GEORGE PLLC
                                                         1001 Fourth Avenue, Suite 3900, Seattle, WA 98154   206.292.5900
       Case 2:17-cv-01387-JCC Document 47 Filed 11/16/18 Page 24 of 62




1    revenues from co-marketing are highly profitable, with EBITDA margins of 50-
2
     80%. That is, the costs of the co-marketing program are quite low, so the revenues
3
     are highly profitable. Therefore, Patel estimated that a loss of the co-marketing
4

5
     program could lead to a 20-50% decline in Zillow’s EBITDA.

6           Zillow’s Co-Marketing Program Violated the CFPA’s Prohibition
                  On Providing Substantial Assistance to Abusive Acts
7
                 In Connection With Consumer Financial Transactions
8
           54.    The CFPA provides the CFPB with the authority to take action to
9
     prevent a covered person or service provider from committing or engaging in an
10

11
     unfair, deceptive, or abusive act or practice under Federal law in connection with

12   any transaction with a consumer for a consumer financial product or service, or
13
     the offering of a consumer financial product or service. 12 U.S.C. § 5531(a).
14
     Abusive practices are those that, among other things, take “unreasonable
15

16
     advantage of … the reasonable reliance by the consumer on a covered person to

17   act in the interests of the consumer.” Id. §5531 (d). Real estate agents and lenders
18
     are covered persons, and, as set forth in a HUD 2010 interpretive rule, RESPA’s
19
     Section 8 exists precisely because “a real estate broker and agent hold positions of
20

21
     influence in the real estate transaction.” Therefore, “a homebuyer or seller is more

22   likely to accept the broker’s or agent’s promotion or recommendation of a
23
     settlement service provider.” Section 1 of RESPA states that RESPA is needed to
24
     protect home buyers from “certain abusive practices that have developed in some
25

     areas of the country” and that the purpose of RESPA is to eliminate practices such
26




     SECOND CONSOLIDATED AMENDED COMPLAINT - 24                      HALL & GEORGE PLLC
                                                         1001 Fourth Avenue, Suite 3900, Seattle, WA 98154   206.292.5900
       Case 2:17-cv-01387-JCC Document 47 Filed 11/16/18 Page 25 of 62




1    as “kickbacks or referral fees that tend to increase unnecessarily the costs of
2
     certain settlement services.”   12 U.S.C. §2601. Therefore, violations of RESPA
3
     Section 8 for improper referrals are also violations of Section 5531 of the CFPA.
4

5
           55.    It is a violation of CFPA Section 5536 to knowingly or recklessly

6    provides substantial assistance to a violator of Section 5531. Zillow substantially
7
     assisted lenders and agents who violated RESPA Section 8, and therefore CFPA
8
     Section 5531, by making illegal payments for referrals through the co-marketing
9

10
     programs. Zillow was aware of or reckless towards the program because, as

11   explained by AW2 in paragraph 43 above, Zillow actively tracked the number of

12
     referrals premiere agents provided to lenders. Zillow was also aware that the co-
13
     marketing program was not subject to the safe harbor because, as set forth in
14

     paragraphs 47-53 above, it had data that showed that agents paid far in excess of
15

16   reasonable market rates for co-marketing advertising.

17
             The CFPB Steps Up Regulatory Enforcement and Targets Zillow
18
           56.    In 2015, the CFPB dramatically stepped up RESPA enforcement,
19
     entering into several enforcement actions and consent orders with various players
20

21   in the real estate industry. For instance, the CFPB entered into a consent order

22   with Wells Fargo and JP Morgan Chase for a total of $35.7 million in fines and
23
     redress to consumers, in response to those two banks steering business to Genuine
24
     Title, a defunct title company, in exchange for Genuine Title purchasing,
25

26   analyzing, and providing data on customers, and creating letters with the banks’



     SECOND CONSOLIDATED AMENDED COMPLAINT - 25                      HALL & GEORGE PLLC
                                                         1001 Fourth Avenue, Suite 3900, Seattle, WA 98154   206.292.5900
         Case 2:17-cv-01387-JCC Document 47 Filed 11/16/18 Page 26 of 62




1    logos that Genuine Title then mailed to prospective borrowers.                           It reached a
2
     settlement for $2 million with New Day Financial for using deceptive advertising
3
     and paying kickbacks to a veteran’s organization in exchange for referrals. At the
4

5
     same time, the CFPB issued a decision on June 4, 2015, levying a $109 million

6    disgorgement order against PHH Corporation, a title insurance company, finding
7
     that it illegally referred customers to mortgage insurers in exchange for kickbacks.
8
            57.     Zillow management and investors were keenly aware of the CFPB’s
9

10
     heightened enforcement efforts.

11          58.     As a result of this stepped up regulatory activity, an analyst n a

12
     November 3, 2015 investor call asked Defendants Rascoff and Phillips “can you
13
     just give us a sense for how much the mortgage co-advertising is contributing to
14

     agent revenue? And kind of where penetration is? Where you think it can go? And
15

16   is the RESPA or CFPB kind of investigations into this is – is this something that

17
     should be a concern? Or something that you think is not really an issue?” Phillips
18
     responded by stating “on your questions about co-marketing, co-marketing with
19
     lenders and agents is a very small part of our business, a small contributor to
20

21   ARPA 4 revenue. Importantly though, we are not seeing lenders depart from this

22
     program notwithstanding all of the discussions in the marketplace about the CFPB
23
     and the CFPB's recent pronouncements and actions. I can assure you that we work
24

25
     4ARPA refers to “average revenue per account” – that is, the average amount of revenue generated
26   for each customer account.



     SECOND CONSOLIDATED AMENDED COMPLAINT - 26                             HALL & GEORGE PLLC
                                                                1001 Fourth Avenue, Suite 3900, Seattle, WA 98154   206.292.5900
       Case 2:17-cv-01387-JCC Document 47 Filed 11/16/18 Page 27 of 62




1    diligently to comply with all of the rules put forth by government agencies and of
2
     course, we monitor the CFPB and the things that they are saying and doing to
3
     make sure that we remain in compliance and to make sure that we understand
4

5
     how their activities relate to our business.”

6           59.     In that conference call, Zillow failed to mention that it received a
7
     subpoena from the CFPB, dated April 1, 2015, according to the CFPB Document
8
     Submission Standards provided to Plaintiffs in response to a FOIA request, in
9

10
     connection with an investigation by the CFPB into potential violations of RESPA

11   related to Zillow’s co-marketing program.

12
            60.     In the beginning of 2017, in response to the CFPB’s inquiries, Zillow
13
     substantially altered their co-marketing program. Instead of allowing lenders to
14

     collectively contribute up to 90% of an agent’s advertising spend, Zillow restricted
15

16   lenders to 50% of that spend. However, they concealed this change from the

17
     public and did not even alter their own website to reflect the change for several
18
     months.      According to AW1, in the beginning of 2017 she and other sales
19
     representatives were instructed to explain to agents that Zillow was capping total
20

21   lender contributions at 50% of total advertising costs. Her understanding was that

22
     this change was in response to a government investigation. AW1 noted that
23
     because this decrease in the maximum amount a lender could pay to an agent for
24
     co-marketing costs was not reflected on Zillow’s website, it was difficult to explain
25

26   to customers because the information on that website was different than what



     SECOND CONSOLIDATED AMENDED COMPLAINT - 27                      HALL & GEORGE PLLC
                                                         1001 Fourth Avenue, Suite 3900, Seattle, WA 98154   206.292.5900
         Case 2:17-cv-01387-JCC Document 47 Filed 11/16/18 Page 28 of 62




1    AW1 was providing to agents. A review of archive.org confirms the fact that, as of
2
     March 23, 2017, Zillow had not changed its website to reflect this new policy
3
     capping lender payments to agents. In addition, analysts discussing Zillow’s co-
4

5
     marketing program were unaware of the change, describing the old version of the

6    co-marketing program in their reports. For instance, the prominent real estate
7
     website The Real Deal described the outdated program on August 18, 2017 in an
8
     article    titled   “’Co-marketing’      arrangements        put     Zillow         in     hot      water.”
9

10
     Housingwire.com, another prominent real estate industry publication, referred to

11   Zillow’s 90% limit on September 13, 2017, not noting that this was an out of date

12
     version of the program.
13
               61.   Zillow received a Notice and Opportunity to Respond (“NORA”) 5
14

     letter from the CFPB in February of 2017, stating that the CFPB Office of
15

16   Enforcement was considering whether to recommend that the CFPB take legal

17
     action against Zillow for violation of Section 8 of RESPA, and Section 1036 of the
18
     Consumer Financial Protection Act. Zillow responded in March of 2017 and in
19
     April of 2017 Zillow received an additional Civil Investigative Demand. Finally,
20

21   in August 2017 the CFPB informed Zillow that it had concluded its investigation,

22
     invited Zillow to discuss a possible settlement, and that it intended to pursue an
23
     action against Zillow if a settlement was not reached.
24

25   5A NORA letter is a letter from the CFPB indicating that the CFPB’s Office of Enforcement is
     considering whether or not to recommend that legal action is appropriate and inviting the
26   potential target of that action the opportunity to state why legal action is not appropriate.



     SECOND CONSOLIDATED AMENDED COMPLAINT - 28                               HALL & GEORGE PLLC
                                                                  1001 Fourth Avenue, Suite 3900, Seattle, WA 98154   206.292.5900
       Case 2:17-cv-01387-JCC Document 47 Filed 11/16/18 Page 29 of 62




1      Materially False and Misleading Statements Issued during the Class Period
2
           62.    The Class Period begins on November 17, 2014 when Zillow’s Initial
3
     Registration Statement became effective. The Initial Registration Statement was
4

     signed by Defendants Rascoff and Phillips.
5

6          63.    The Initial Registration Statement incorporated by reference Zillow,

7
     Inc.’s annual report for the year ending December 31, 2013 filed on Form 10-K
8
     with the SEC on February 18, 2014 (the “2013 10-K”). The 2013 10-K, and therefore
9

     by reference the Initial Registration Statement, stated the following regarding the
10

11   Company’s adherence to government regulations:

12
           Government Regulation
13
                [T]he real estate agents, mortgage brokers, banks, property
14         managers, rental agents and some of our other customers and
15         advertisers on our mobile applications and websites are subject to
           various state and federal laws and regulations relating to real estate,
16
           rentals and mortgages. While we do not believe that we are currently
17         subject to these regulations, we intend to ensure that any content
18         created by Zillow is consistent with them by obtaining assurances
           of compliance from our advertisers and customers for their activities
19
           through, and the content they provide on, our mobile applications
20         and websites. Since the laws and regulations governing real estate,
21
           rentals and mortgages are constantly evolving, it is possible that
           some part of our business activities could fall within the scope of
22
           regulation or be prohibited altogether at some point in the future.
23
     (Emphasis added).
24

25
           64.    The foregoing statement was misleading for failing to disclose that

26   Zillow’s co-marketing program was designed to allow real estate agents and



     SECOND CONSOLIDATED AMENDED COMPLAINT - 29                     HALL & GEORGE PLLC
                                                        1001 Fourth Avenue, Suite 3900, Seattle, WA 98154   206.292.5900
       Case 2:17-cv-01387-JCC Document 47 Filed 11/16/18 Page 30 of 62




1    lenders to violate RESPA and to substantially assist and conceal their violations.
2
     Zillow’s co-marketing program facilitated RESPA violations by allowing lenders
3
     to pay in excess of the fair market value for co-marketing services.                    The co-
4

5
     marketing program also violated RESPA by facilitating and encouraging

6    coordination between lenders and real estate agents for the purpose of agents
7
     making personal referrals of customers to the lenders in exchange for money. The
8
     foregoing statement was further misleading for failing to disclose that Zillow
9

10
     violated the CFPA by providing substantial assistance to brokers and lenders who

11   violated RESPA.

12
           65.    The Initial Registration Statement also included the merger
13
     agreement between Zillow, Inc. and Trulia.      This included a section entitled
14

     “Representations and Warranties of Zillow.” It stated that “[n]either Zillow nor
15

16   any Zillow Subsidiary is in conflict with, or in default, breach or violation of,

17
     (a) any Law applicable to Zillow or any Zillow Subsidiary… .”
18
           66.    The foregoing statement was misleading for failing to disclose that
19
     Zillow’s co-marketing program was designed to allow real estate agents and
20

21   lenders to violate RESPA and to substantially assist and conceal their violations.

22
     Zillow’s co-marketing program facilitated RESPA violations by allowing lenders
23
     to pay in excess of the fair market value for co-marketing services.                    The co-
24
     marketing program also violated RESPA by facilitating and encouraging
25

26   coordination between lenders and real estate agents for the purpose of agents



     SECOND CONSOLIDATED AMENDED COMPLAINT - 30                    HALL & GEORGE PLLC
                                                       1001 Fourth Avenue, Suite 3900, Seattle, WA 98154   206.292.5900
       Case 2:17-cv-01387-JCC Document 47 Filed 11/16/18 Page 31 of 62




1    making personal referrals of customers to the lenders in exchange for money, in
2
     violation of RESPA. The foregoing statement was further misleading for failing to
3
     disclose that Zillow violated the CFPA by providing substantial assistance to
4

5
     brokers and lenders who violated RESPA.

6          67.    On February 17, 2015, Zillow, Inc. filed an Annual Report on
7
     Form 10-K with the SEC, announcing the Company’s financial and operating
8
     results for the quarter and year ended December 31, 2014 (“2013 10-K”). The
9

10
     2015 10-K was signed by Defendant Rascoff.

11         68.    The 2014 10-K stated the following regarding the Company’s

12
     adherence to government regulations:
13
                [T]he real estate agents, mortgage brokers, banks, property
14
           managers, rental agents and some of our other customers and
15         advertisers on our mobile applications and websites are subject to
           various state and federal laws and regulations relating to real estate,
16
           rentals and mortgages. We endeavor to ensure that any content
17
           created by Zillow is consistent with such laws and regulations by
18         obtaining assurances of compliance from our advertisers and
           consumers for their activities through, and the content they provide
19
           on, our mobile applications and websites. Since the laws and
20
           regulations governing real estate, rentals and mortgages are
21         constantly evolving, it is possible that some part of our business
           activities could fall within the scope of regulation or be prohibited
22
           altogether at some point in the future.
23

24
           69.    The foregoing statement was misleading for failing to disclose that

25   Zillow’s co-marketing program was designed to allow real estate agents and
26




     SECOND CONSOLIDATED AMENDED COMPLAINT - 31                     HALL & GEORGE PLLC
                                                        1001 Fourth Avenue, Suite 3900, Seattle, WA 98154   206.292.5900
       Case 2:17-cv-01387-JCC Document 47 Filed 11/16/18 Page 32 of 62




1    lenders to violate RESPA and to substantially assist and conceal their violations.
2
     Zillow’s co-marketing program facilitated RESPA violations by allowing lenders
3
     to pay in excess of the fair market value for co-marketing services.                    The co-
4

5
     marketing program also violated RESPA by facilitating and encouraging

6    coordination between lenders and real estate agents for the purpose of agents
7
     making personal referrals of customers to the lenders in exchange for money, in
8
     violation of RESPA. The foregoing statement was further misleading for failing to
9

10
     disclose that Zillow violated the CFPA by providing substantial assistance to

11   brokers and lenders who violated RESPA.

12
           70.    On February 17, 2015, Zillow filed a Form S-8 Registration Statement
13
     with the SEC (the “February 2015 S-8”), which registered securities offered to
14

     employees pursuant to the amended and restated incentive plan dating to 2011
15

16   (the “2011 Incentive Plan”). The February 2015 S-8 was signed by Defendant

17
     Rascoff. The February 2015 S-8 was false and misleading as it incorporated the
18
     2014 10-K by reference which was misleading as set forth in paragraph 69.
19
           71.    On April 1, 2015, Zillow filed a Form S-3 Post-Effective Amendment
20

21   to the Initial Registration Statement with the SEC (the “Form S-3”). The form S-3

22
     was signed by Defendant Rascoff. The Form S-3 registered 124,716 shares of
23
     Class A Common Stock. The Form S-3 was false and misleading as it incorporated
24
     the 2014 10-K by reference which was misleading as set forth in paragraph 69.
25

26




     SECOND CONSOLIDATED AMENDED COMPLAINT - 32                    HALL & GEORGE PLLC
                                                       1001 Fourth Avenue, Suite 3900, Seattle, WA 98154   206.292.5900
       Case 2:17-cv-01387-JCC Document 47 Filed 11/16/18 Page 33 of 62




1          72.    On August 17, 2015, Zillow filed a Form S-8 Registration Statement
2
     with the SEC (the “August 17, 2015 S-8”), which registered securities offered to
3
     employees pursuant to the 2011 Incentive Plan. The August 17, 2015 S-8 was
4

5
     signed by Defendants Rascoff and Phillips. The August 17, 2015 S-8 was false and

6    misleading as it incorporated the 2014 10-K by reference which was misleading as
7
     set forth in paragraph 69.
8
           73.    On August 21, 2015, Zillow filed a Form S-8 Registration Statement
9

10
     with the SEC (the “August 21, 2015 S-8”), which amended and restated the 2011

11   Incentive Plan by amending the securities to be offered to employees in employee

12
     benefit plans. The August 21, 2015 S-8 was signed by Defendants Rascoff and
13
     Phillips. The August 21, 2015 S-8 was false and misleading as it incorporated the
14

     2014 10-K by reference which was misleading as set forth in paragraph 66.
15

16         74.    On November 3, 2015, on a call with investors, an analyst asked “can

17
     you just give us a sense for how much the mortgage co-advertising is contributing
18
     to agent revenue? And kind of where penetration is? Where you think it can go?
19
     And is the RESPA or CFPB kind of investigations into this is – is this something
20

21   that should be a concern? Or something that you think is not really an issue?”

22
     Phillips responded by stating that “co-marketing with lenders and agents is a very
23
     small part of our business, a small contributor to ARPA revenue. Importantly
24
     though, we are not seeing lenders depart from this program notwithstanding all of
25

26   the discussions in the marketplace about the CFPB and the CFPB's recent



     SECOND CONSOLIDATED AMENDED COMPLAINT - 33                    HALL & GEORGE PLLC
                                                       1001 Fourth Avenue, Suite 3900, Seattle, WA 98154   206.292.5900
       Case 2:17-cv-01387-JCC Document 47 Filed 11/16/18 Page 34 of 62




1    pronouncements and actions. I can assure you that we work diligently to comply
2
     with all of the rules put forth by government agencies and of course, we monitor
3
     the CFPB and the things that they are saying and doing to make sure that we
4

5
     remain in compliance and to make sure that we understand how their activities

6    relate to our business.”
7
            75.    The foregoing statement was misleading for failing to disclose that
8
     Zillow’s co-marketing program was designed to allow real estate agents and
9

10
     lenders to violate RESPA and to substantially assist and conceal their violations.

11   Zillow’s co-marketing program facilitated RESPA violations by allowing lenders

12
     to pay in excess of the fair market value for co-marketing services.                    The co-
13
     marketing program also violated RESPA by facilitating and encouraging
14

     coordination between lenders and real estate agents for the purpose of agents
15

16   making personal referrals of customers to the lenders in exchange for money, in

17
     violation of RESPA. The foregoing statement was also misleading for failing to
18
     disclose that the CFPB had issued a civil investigative demand attempting to
19
     determine whether the co-marketing program violated RESPA. The foregoing
20

21   statement was further misleading for failing to disclose that Zillow violated the

22
     CFPA by providing substantial assistance to brokers and lenders who violated
23
     RESPA.
24
            76.    On February 12, 2016, Zillow filed an Annual Report on Form 10-K
25

26   with the SEC, announcing the Company’s financial and operating results for the



     SECOND CONSOLIDATED AMENDED COMPLAINT - 34                    HALL & GEORGE PLLC
                                                       1001 Fourth Avenue, Suite 3900, Seattle, WA 98154   206.292.5900
       Case 2:17-cv-01387-JCC Document 47 Filed 11/16/18 Page 35 of 62




1    quarter and year ended December 31, 2015 (“2015 10-K”). The 2015 10-K was
2
     signed by Defendants Rascoff and Phillips.
3
           77.    The 2015 10-K stated the following regarding the Company’s
4

5
     adherence to government regulations:

6          Government Regulation
7
           … [T]he real estate agents, mortgage professionals, banks, property
8          managers, rental agents and some of our other customers and
           advertisers on our mobile applications and websites are subject to
9
           various state and federal laws and regulations relating to real estate,
10
           rentals and mortgages. We endeavor to ensure that any content
11         created by Zillow is consistent with such laws and regulations by
           obtaining assurances of compliance from our advertisers and
12
           consumers for their activities through, and the content they provide
13         on, our mobile applications and websites.
14
     (Emphasis added).
15
           78.    The foregoing statement was misleading for failing to disclose that
16

17   Zillow’s co-marketing program was designed to allow real estate agents and

18   lenders to violate RESPA and to substantially assist and conceal their violations.
19
     Zillow’s co-marketing program facilitated RESPA violations by allowing lenders
20
     to pay in excess of the fair market value for co-marketing services.                     The co-
21

22   marketing program also violated RESPA by facilitating and encouraging

23   coordination between lenders and real estate agents for the purpose of agents
24
     making personal referrals of customers to the lenders in exchange for money, in
25
     violation of RESPA. The foregoing statement was also misleading for failing to
26




     SECOND CONSOLIDATED AMENDED COMPLAINT - 35                     HALL & GEORGE PLLC
                                                        1001 Fourth Avenue, Suite 3900, Seattle, WA 98154   206.292.5900
       Case 2:17-cv-01387-JCC Document 47 Filed 11/16/18 Page 36 of 62




1    disclose that the CFPB had issued a civil investigative demand attempting to
2
     determine whether the co-marketing program violated RESPA. The foregoing
3
     statement was further misleading for failing to disclose that Zillow violated the
4

5
     CFPA by providing substantial assistance to brokers and lenders who violated

6    RESPA.
7
           79.    On March 4, 2016, Zillow filed a Form S-8 Registration Statement
8
     with the SEC (the “March 2016 S-8”), which registered securities offered to
9

10
     employees pursuant to the 2011 Incentive Plan. The March 2016 S-8 was signed by

11   Defendants Rascoff and Phillips. The March 2016 S-8 was false and misleading as

12
     it incorporated the 2015 10-K by reference which was misleading as set forth in
13
     paragraph 78.
14

           80.    On August 5, 2016, Zillow filed a Form S-8 Registration Statement
15

16   with the SEC (the “August 2016 S-8”), which registered securities offered to

17
     employees pursuant to the 2011 Incentive Plan. The August 2016 S-8 was signed
18
     by Defendants Rascoff and Phillips. The August 2016 S-8 was false and misleading
19
     as it incorporated the 2015 10-K by reference which was misleading as set forth in
20

21   paragraph 78.

22
           81.    On February 2, 2017, Zillow filed an Annual Report on Form 10-K
23
     with the SEC, announcing the Company’s financial and operating results for the
24
     quarter and year ended December 31, 2016 (“2016 10-K”). The 2016 10-K was
25

26   signed by Defendants Rascoff and Phillips.



     SECOND CONSOLIDATED AMENDED COMPLAINT - 36                    HALL & GEORGE PLLC
                                                       1001 Fourth Avenue, Suite 3900, Seattle, WA 98154   206.292.5900
       Case 2:17-cv-01387-JCC Document 47 Filed 11/16/18 Page 37 of 62




1          82.    The 2016 10-K stated the following regarding the Company’s
2
     adherence to government regulations:
3
           Government Regulation
4

5
           … [T]he real estate agents, mortgage professionals, banks, property
           managers, rental agents and some of our other customers and
6
           advertisers on our mobile applications and websites are subject to
7          various state and federal laws and regulations relating to real estate,
           rentals and mortgages. We endeavor to ensure that any content
8
           created by Zillow is consistent with such laws and regulations by
9
           obtaining assurances of compliance from our advertisers and
10         consumers for their activities through, and the content they provide
           on, our mobile applications and websites.
11

12   (Emphasis added).

13         83.    The foregoing statement was misleading for failing to disclose that
14
     Zillow’s co-marketing program was designed to allow real estate agents and
15
     lenders to violate RESPA and to substantially assist and conceal their violations.
16

17   Zillow’s co-marketing program facilitated RESPA violations by allowing lenders

18   to pay in excess of the fair market value for co-marketing services.                     The co-
19
     marketing program also violated RESPA by facilitating and encouraging
20
     coordination between lenders and real estate agents for the purpose of agents
21

22   making personal referrals of customers to the lenders in exchange for money, in

23   violation of RESPA. The foregoing statement was also misleading for failing to
24
     disclose that the CFPB had issued a civil investigative demand attempting to
25
     determine whether the co-marketing program violated RESPA. The foregoing
26




     SECOND CONSOLIDATED AMENDED COMPLAINT - 37                     HALL & GEORGE PLLC
                                                        1001 Fourth Avenue, Suite 3900, Seattle, WA 98154   206.292.5900
       Case 2:17-cv-01387-JCC Document 47 Filed 11/16/18 Page 38 of 62




1    statement was further misleading for failing to disclose that Zillow violated the
2
     CFPA by providing substantial assistance to brokers and lenders who violated
3
     RESPA.
4

5
           84.    During a conference call with analysts that same day, Phillips

6    provided further detail, stating that the CFPB has been reviewing the co-
7
     marketing program for compliance with RESPA, that the CFPB provided more
8
     information, and that “we believe our co-marketing program has, and continues
9

10
     to, allow agents and lenders to comply with the law while using our product.” An

11   analyst on that call asked about the amount of business done through co-

12
     marketing type arrangements, and whether there had been any changes in
13
     behavior by agents or lenders given the CFPB’s actions. “On the CFPB, we don't
14

     break out the amount of the revenue that comes from co-marketing efforts, but we
15

16   have said and it continues to be the case that it's a small portion of overall

17
     revenue. In terms of changes in behavior, we haven't observed anything specific,
18
     but I can tell you that real estate agents and lenders are pretty keenly aware of the
19
     restrictions that are placed upon their co-marketing efforts through RESPA and
20

21   other regulatory regimes. So they are intent on complying and pay close attention

22
     to their own behavior, monitoring themselves. We think though the way that we
23
     have put this product together enabled agents and lenders to participate in full
24
     compliance with the law.”
25

26




     SECOND CONSOLIDATED AMENDED COMPLAINT - 38                      HALL & GEORGE PLLC
                                                         1001 Fourth Avenue, Suite 3900, Seattle, WA 98154   206.292.5900
       Case 2:17-cv-01387-JCC Document 47 Filed 11/16/18 Page 39 of 62




1          85.    The foregoing statement was misleading for failing to disclose that
2
     Zillow’s co-marketing program was designed to allow real estate agents and
3
     lenders to violate RESPA and to substantially assist and conceal their violations.
4

5
     Zillow’s co-marketing program facilitated RESPA violations by allowing lenders

6    to pay in excess of the fair market value for co-marketing services.                      The co-
7
     marketing program also violated RESPA by facilitating and encouraging
8
     coordination between lenders and real estate agents for the purpose of agents
9

10
     making personal referrals of customers to the lenders in exchange for money, in

11   violation of RESPA. The foregoing statement was also misleading for failing to

12
     disclose that the CFPB had issued a civil investigative demand attempting to
13
     determine whether the co-marketing program violated RESPA. In addition, the
14

     statements “we believe our co-marketing program has, and continues to, allow
15

16   agents and lenders to comply with the law while using our product” and “[w]e

17
     think though the way that we have put this product together enabled agents and
18
     lenders to participate in full compliance with the law” are misleading for failing to
19
     disclose that Zillow had already altered the co-marketing program in an attempt
20

21   to remedy RESPA violations the CFPB had already identified to Zillow. The

22
     foregoing statement was further misleading for failing to disclose that Zillow
23
     violated the CFPA by providing substantial assistance to brokers and lenders who
24
     violated RESPA.
25

26




     SECOND CONSOLIDATED AMENDED COMPLAINT - 39                      HALL & GEORGE PLLC
                                                         1001 Fourth Avenue, Suite 3900, Seattle, WA 98154   206.292.5900
       Case 2:17-cv-01387-JCC Document 47 Filed 11/16/18 Page 40 of 62




1          86.    On February 10, 2017, Zillow filed a Form S-8 Registration Statement
2
     with the SEC (the “February 2017 S-8”), which registered securities offered to
3
     employees pursuant to the 2011 Incentive Plan. The February 2017 S-8 was signed
4

5
     by Defendants Rascoff and Phillips. The February 2017 S-8 was false and

6    misleading as it incorporated the 2016 10-K by reference which was misleading as
7
     set forth in paragraph 83.
8
           87.    On May 24, 2017, Rascoff appeared on the internet-based television
9

10
     channel Cheddar.com, and stated “two years ago the CFPB started asking us

11   questions about this [the co-marketing program] and we’ve been talking with

12
     them literally for two years. We think the way we’ve constructed the program is
13
     completely compliant and allows agents and lenders to stay within the confines of
14

     the laws that govern this, but we’re still talking to the CFPB about it so we’ll see.
15

16   We haven’t disclosed the amount of revenue, we’ve said it’s small, but we haven’t

17
     disclosed it, and, you know, it’s an ongoing conversation.“ He was then asked “if
18
     it’s a case where you had to alter the co-marketing program how much of an
19
     impact would it be on the company”. Rascoff responded that “… its really hard to
20

21   speculate hypothetically because we have no idea whether this ends up being

22
     blessed or not. It could have no impact or it could have an impact.”
23
           88.    The foregoing statement was misleading for failing to disclose that
24
     Zillow’s co-marketing program was designed to allow real estate agents and
25

26   lenders to violate RESPA and to substantially assist and conceal their violations.



     SECOND CONSOLIDATED AMENDED COMPLAINT - 40                      HALL & GEORGE PLLC
                                                         1001 Fourth Avenue, Suite 3900, Seattle, WA 98154   206.292.5900
       Case 2:17-cv-01387-JCC Document 47 Filed 11/16/18 Page 41 of 62




1    Zillow’s co-marketing program facilitated RESPA violations by allowing lenders
2
     to pay in excess of the fair market value for co-marketing services.                     The co-
3
     marketing program also violated RESPA by facilitating and encouraging
4

5
     coordination between lenders and real estate agents for the purpose of agents

6    making personal referrals of customers to the lenders in exchange for money, in
7
     violation of RESPA. The foregoing statement was also misleading for failing to
8
     disclose that the CFPB had issued a civil investigative demand attempting to
9

10
     determine whether the co-marketing program violated RESPA. In addition, the

11   statement “the way we’ve constructed the program is completely compliant” is

12
     misleading because, in reality, Zillow had already altered the co-marketing
13
     program in an attempt to remedy RESPA violations identified by the CFPB. The
14

     statement “… its really hard to speculate hypothetically because we have no idea
15

16   whether [the co-marketing program] ends up being blessed or not” is misleading

17
     for failing to disclose that Zillow had already altered the co-marketing program in
18
     an attempt to remedy RESPA violations identified by the CFPB.                  The foregoing
19
     statement was further misleading for failing to disclose that Zillow violated the
20

21   CFPA by providing substantial assistance to brokers and lenders who violated

22
     RESPA.
23
                                    The Truth Emerges
24
           89.    On May 4, 2017, in a 10-Q quarterly report, Zillow revealed that it
25

26   had received a Civil Investigative Demand from the CFPB in 2015. Zillow also



     SECOND CONSOLIDATED AMENDED COMPLAINT - 41                     HALL & GEORGE PLLC
                                                        1001 Fourth Avenue, Suite 3900, Seattle, WA 98154   206.292.5900
       Case 2:17-cv-01387-JCC Document 47 Filed 11/16/18 Page 42 of 62




1    disclosed that it received a Notice and Opportunity to Respond (“NORA”) letter
2
     from the CFPB in February of 2017, stating that the CFPB Office of Enforcement
3
     was considering whether to recommend that the CFPB take legal action against
4

5
     Zillow for violation of Section 8 of RESPA, and Section 1036 of the Consumer

6    Financial Protection Act, that Zillow responded on March of 2017, and that in
7
     April of 2017 Zillow received an additional Civil Investigative Demand.
8
           90.    During a conference call that same day with investors, Phillips
9

10
     provided further detail, stating that the CFPB has been reviewing the co-

11   marketing program for compliance with RESPA, that the CFPB provided more

12
     information, and that “we believe our co-marketing program has, and continues
13
     to, allow agents and lenders to comply with the law while using our product.” An
14

     analyst on that call asked about the amount of business done through co-
15

16   marketing type arrangements, and whether there had been any changes in

17
     behavior by agents or lenders given the CFPB’s actions. “On the CFPB, we don't
18
     break out the amount of the revenue that comes from co-marketing efforts, but we
19
     have said and it continues to be the case that it's a small portion of overall
20

21   revenue. In terms of changes in behavior, we haven't observed anything specific,

22
     but I can tell you that real estate agents and lenders are pretty keenly aware of the
23
     restrictions that are placed upon their co-marketing efforts through RESPA and
24
     other regulatory regimes. So they are intent on complying and pay close attention
25

26   to their own behavior, monitoring themselves. We think though the way that we



     SECOND CONSOLIDATED AMENDED COMPLAINT - 42                      HALL & GEORGE PLLC
                                                         1001 Fourth Avenue, Suite 3900, Seattle, WA 98154   206.292.5900
       Case 2:17-cv-01387-JCC Document 47 Filed 11/16/18 Page 43 of 62




1    have put this product together enabled agents and lenders to participate in full
2
     compliance with the law.”      Because of Phillips’ false assurance that the co-
3
     marketing program accounted for a “small” amount of revenue, that no changes
4

5
     had been made and that its co-marketing program currently and in the past

6    complied with the law, the market did not react to the revelation of the
7
     investigation.
8
           91.    The market instead learned the true scope of the co-marketing
9

10
     program on May 17, 2017 when Shyim Patel, of Susquahana Financial Group,

11   released a sensitivity analysis of the potential for an adverse CFPB ruling to

12
     negatively impact Zillow’s revenue and income. That research indicated that in
13
     excess of 10% of Zillow’s revenue was exposed to illegal co-marketing, and that
14

     revenues from co-marketing are highly profitable, with EBITDA margins of 50-
15

16   80%, as compared to the rest of Zillow’s business, which operated at a loss

17
     throughout the class period. That is, the costs of the co-marketing program are
18
     quite low, so the revenues are highly profitable. Therefore, Patel estimated that a
19
     loss of the co-marketing program could lead to a 20-50% decline in Zillow’s 2018
20

21   EBITDA. This corrected Zillow’s misstatement that the marketing program was

22
     small and therefore did not pose any threat to Zillow’s revenue, income or
23
     business prospects.
24
           92.    On this news, Zillow’s Class A share price dropped $2.46 to $41.64, a
25

26   drop of 6.24%. Zillow’s Class C share price dropped $3.02 to $41.37, a drop of



     SECOND CONSOLIDATED AMENDED COMPLAINT - 43                     HALL & GEORGE PLLC
                                                        1001 Fourth Avenue, Suite 3900, Seattle, WA 98154   206.292.5900
       Case 2:17-cv-01387-JCC Document 47 Filed 11/16/18 Page 44 of 62




1    6.80%. Susquehanna’s report received widespread coverage, with articles
2
     summarizing        those     findings      on      www.seekingalpha.com                           and
3
     www.streetinsider.com.
4

5
            93.    On August 8, 2017, the Company filed a quarterly report on Form

6    10-Q with the SEC, announcing the Company’s financial and operating results for
7
     the quarter ended June 30, 2017, stating in relevant part:
8
            In April 2017, we received a Civil Investigative Demand from the
9
            Consumer Financial Protection Bureau (“CFPB”) requesting
10          information related to our March 2017 response to the CFPB’s
            February 2017 Notice and Opportunity to Respond and Advise
11
            (“NORA”) letter. The NORA letter notified us that the CFPB’s Office
12
            of Enforcement was considering whether to recommend that the
13          CFPB take legal action against us, alleging that we violated Section 8
            of the Real Estate Settlement Procedures Act (“RESPA”) and Section
14
            1036 of the Consumer Financial Protection Act (“CFPA”). This notice
15
            stemmed from an inquiry that commenced in 2015 when we received
16          and responded to an initial Civil Investigative Demand from the
            CFPB. We continue to cooperate with the CFPB in connection with
17
            requests for information. Based on correspondence from the CFPB in
18
            August 2017, we understand that it has concluded its investigation.
19          The CFPB has invited us to discuss a possible settlement and
            indicated that it intends to pursue further action if those discussions
20
            do not result in a settlement. We continue to believe that our acts
21
            and practices are lawful and that our comarketing program allows
22          lenders and agents to comply with RESPA, and we will vigorously
            defend against any allegations to the contrary. Should the CFPB
23
            commence an action against us, it may seek restitution,
24          disgorgement, civil monetary penalties, injunctive relief or other
25          corrective action. We cannot provide assurance that the CFPB will
            not commence a legal action against us in this matter, nor are we
26




     SECOND CONSOLIDATED AMENDED COMPLAINT - 44                       HALL & GEORGE PLLC
                                                          1001 Fourth Avenue, Suite 3900, Seattle, WA 98154   206.292.5900
       Case 2:17-cv-01387-JCC Document 47 Filed 11/16/18 Page 45 of 62




1          able to predict the likely outcome of any such action. We have not
2
           recorded an accrual related to this matter as of June 30, 2017 or
           December 31, 2016. There is a reasonable possibility that a loss may
3
           be incurred; however, the possible loss or range of loss is not
4          estimable.
5
           94.     Following the news that the CFPB had determined that the co-
6
     marketing program had violated the law, and that the CFPB intended to seek
7

8
     remedial action against Zillow, its Class A share price fell $7.49, or 15.7%, on the

9    following two days to close at $40.25 on August 10, 2017. Zillow’s Class C share
10
     price fell $7.43, or 15.5%, on the following two trading days to close at $40.50 on
11
     August 10, 2017.
12

           95.     As a result of Defendants’ wrongful acts and omissions, and the
13

14   precipitous decline in the market value of the Company’s securities, Plaintiff and

15
     other Class members have suffered significant losses and damages.
16
                 ADDITIONAL ALLEGATIONS SUPPORTING SCIENTER
17
                   Additional Allegations Concerning Rascoff’s Scienter
18

19         96.     Rascoff’s scienter can be inferred from his participation in investor

20   conference calls where Defendants made false exculpatory statements, and his
21
     thorough preparations for those conference calls. Specifically, Rascoff was on the
22
     conference call when Phillips falsely stated that “we believe our co-marketing
23

24   program has, and continues to, allow agents and lenders to comply with the law

25   while using our product” and that “[w]e think though the way that we have put
26




     SECOND CONSOLIDATED AMENDED COMPLAINT - 45                      HALL & GEORGE PLLC
                                                         1001 Fourth Avenue, Suite 3900, Seattle, WA 98154   206.292.5900
       Case 2:17-cv-01387-JCC Document 47 Filed 11/16/18 Page 46 of 62




1    this product together enabled agents and lenders to participate in full compliance
2
     with the law.”     As Rascoff himself has explained, in an article posted on
3
     linkedin.com on November 30, 2017, he and Phillips thoroughly prepare for
4

5
     investor conference calls in such a way that these statements could not have been

6    innocently made.    First, a member of Rascoff’s team emails different Zillow
7
     departments whose products are discussed in his and Phillips’ prepared remarks.
8
     Rascoff is cc’d on those emails, and personally directs that the emails be sent.
9

10
     Therefore, members of the co-marketing team would have seen the claim that the

11   co-marketing program has and continues to comply with the law, and would have

12
     known, and informed Rascoff, that in fact the program violated RESPA and was
13
     changed in the beginning of 2017 in an attempt to bring the program into
14

     compliance. Second, Rascoff further prepares for the investor conference call for a
15

16   full 2-3 days with a 5-10 person team, and spends an additional 1-2 days following

17
     up. The 5-10 person team monitors the call in real time and reviews the call for
18
     any necessary follow up, including corrections.
19
           97.    Rascoff’s scienter can be inferred from the fact that he received
20

21   notice, prior to the beginning of the class period, that the co-marketing program

22
     was used to evade RESPA. Boehler alerted Zillow executives that Zillow lenders
23
     were paying more than 50% of co-marketing costs by providing their own credit
24
     cards to be charged for the broker’s portion. In a motion to compel the deposition
25

26   of Rascoff, Boehler’s counsel specifically represented that the email was sent to



     SECOND CONSOLIDATED AMENDED COMPLAINT - 46                     HALL & GEORGE PLLC
                                                        1001 Fourth Avenue, Suite 3900, Seattle, WA 98154   206.292.5900
       Case 2:17-cv-01387-JCC Document 47 Filed 11/16/18 Page 47 of 62




1    Rascoff, a fact that the defendants in that action did not deny.                  Zillow later
2
     attached a copy of that email as an exhibit to a discovery motion. In that email,
3
     Boehler specifically stated that this conduct was a RESPA violation.
4

5
           98.    Rascoff’s scienter can further be inferred from his repeated

6    misleading statements during the May 24 interview with cheddar.com, in which
7
     he stated 1) that the co-marketing program is small; 2) that the co-marketing
8
     program is “completely compliant”; and 3) that it’s hard to speculate on whether
9

10
     there would be an alteration to the program because the program might be

11   “blessed” by the CFPB.     These statements are false because the co-marketing

12
     program is not small, and had in fact already been altered by the company
13
     because of the CFPB’s expressed concern that it was non-compliant.
14

                   Additional Allegations Supporting Phillips’ Scienter
15

16         99.    Phillips’ scienter can be inferred from her participation in investor

17   conference calls where she made false exculpatory statements, and her thorough
18
     preparations for those conference calls. Specifically, Phillips falsely stated that
19
     “we believe our co-marketing program has, and continues to, allow agents and
20

21   lenders to comply with the law while using our product” and that “[w]e think

22   though the way that we have put this product together enabled agents and lenders
23
     to participate in full compliance with the law.” As Rascoff has explained, in an
24
     article posted on linkedin.com on November 30, 2017, he and Phillips thoroughly
25

26   prepare for investor conference calls in such a way that these statements could not



     SECOND CONSOLIDATED AMENDED COMPLAINT - 47                     HALL & GEORGE PLLC
                                                        1001 Fourth Avenue, Suite 3900, Seattle, WA 98154   206.292.5900
       Case 2:17-cv-01387-JCC Document 47 Filed 11/16/18 Page 48 of 62




1    have been innocently made. First, a member of Rascoff’s team emails different
2
     Zillow departments whose products are discussed in his and Phillips’ prepared
3
     remarks. Rascoff is cc’d on those emails, and personally directs that the emails be
4

5
     sent. Therefore, members of the co-marketing team would have seen the claim

6    that the co-marketing program has and continues to comply with the law, and
7
     would have known, and informed Phillips, that in fact the program was changed
8
     in the beginning of 2017 in an attempt to bring the program into compliance.
9

10
     Second, Phillips further prepares for the investor conference call for a full 2-3 days

11   with a 5-10 person team, and spends an additional 1-2 days following up. The 5-

12
     10 person team monitors the call in real time and reviews the call for any
13
     necessary follow up, including corrections.
14

            100.   Phillips’ scienter can further be inferred from her dual position as
15

16   CFO and Chief Legal Officer. In her capacity as Chief Legal Officer, she had

17
     authority for overseeing investigations such as the CFPB investigation, and
18
     therefore was aware of its pendency and the CFPB’s concerns. In addition, she
19
     was responsible for conducting due diligence on the merger with Trulia with
20

21   respect to legal matters, and therefore was responsible for ensuring the truth of

22
     Zillow, Inc’s representation that none of Zillow’s operations were in breach or
23
     violation of any applicable laws. See ¶53 above. According to Rascoff, Phillips
24
     ran mergers and acquisitions for Zillow, and “played a pivotal role in … the
25

26




     SECOND CONSOLIDATED AMENDED COMPLAINT - 48                       HALL & GEORGE PLLC
                                                          1001 Fourth Avenue, Suite 3900, Seattle, WA 98154   206.292.5900
       Case 2:17-cv-01387-JCC Document 47 Filed 11/16/18 Page 49 of 62




1    company’s acquisitions, including Trulia . . . . Most recently Phillips oversaw the
2
     entire Trulia Acquisition process.”
3
            101.   Phillips’ role in performing due diligence with respect to the Trulia
4

5
     Acquisition and the preparation of the representations and warranties would have

6    caused her to pay close attention to the legality of the co-marketing program,
7
     according to William Purcell, an expert in M&A due diligence retained by the
8
     Plaintiff.
9

10
            102.   Mr. Purcell has been an investment banker for approximately

11   50 years, having spent 25 years at Dillon, Read & Co., Inc. and participated in over

12
     100 merger and acquisition transactions, including over 20 Special Committees of
13
     Boards of Directors. He has acted as an expert witness since 1976 and has been an
14

     expert or consultant in over 180 litigations, many of which have involved the
15

16   M&A due diligence process and M&A related representations and warranties.

17
     Mr. Purcell has been retained as an expert by the SEC, DOJ, and the IRS.
18
            103.   Mr. Purcell explains that during an M&A transaction, Zillow, as the
19
     acquirer, had the obligation to validate the accuracy of the representations and
20

21   warranties made to the seller (Trulia) in the merger agreement. Proper due

22
     diligence is meant to be a thorough process involving affirmatively verifying
23
     information, acting as one’s own devil’s advocate, and following up on any red
24
     flag issues that are uncovered.       Affirmative verification of the accuracy of
25

26   representations and warranties included in a merger agreement is highly



     SECOND CONSOLIDATED AMENDED COMPLAINT - 49                      HALL & GEORGE PLLC
                                                         1001 Fourth Avenue, Suite 3900, Seattle, WA 98154   206.292.5900
       Case 2:17-cv-01387-JCC Document 47 Filed 11/16/18 Page 50 of 62




1    important in any M&A due diligence process. Such representations are heavily
2
     negotiated and considered to be very important to both parties. It would be
3
     incumbent upon Phillips as both Chief Financial Officer and Chief Legal Officer to
4

5
     ensure the accuracy of their representations and warranties, including Zillow’s

6    representation that “[n]either Zillow nor any Zillow Subsidiary is in conflict with,
7
     or in default, breach or violation, of (a) any Law applicable to Zillow or any Zillow
8
     Subsidiary.” In ensuring the accuracy of these representations, Phillips would
9

10
     have conferred closely with compliance personnel and department heads in

11   analyzing Zillow’s compliance with, and legal exposure to, any rules, regulations

12
     and laws, including RESPA. In doing so, Phillips would have definitely learned
13
     that Zillow’s co-marketing program violated RESPA.
14

                     PLAINTIFF’S CLASS ACTION ALLEGATIONS
15

16          104.   Plaintiff brings this action as a class action pursuant to Federal Rule

17   of Civil Procedure 23(a) and (b)(3) on behalf of all those who purchased or
18
     otherwise acquired Zillow securities during the Class Period (the “Class”) and
19
     were damaged upon the revelation of the alleged corrective disclosures. Excluded
20

21   from the Class are Defendants herein, the officers and directors of the Company at

22   all relevant times, members of their immediate families, and their legal
23
     representatives, heirs, successors, or assigns and any entity in which Defendants
24
     have or had a controlling interest.
25

26




     SECOND CONSOLIDATED AMENDED COMPLAINT - 50                      HALL & GEORGE PLLC
                                                         1001 Fourth Avenue, Suite 3900, Seattle, WA 98154   206.292.5900
       Case 2:17-cv-01387-JCC Document 47 Filed 11/16/18 Page 51 of 62




1           105.    The members of the Class are so numerous that joinder of all
2
     members is impracticable. Throughout the Class Period, Zillow securities were
3
     actively traded on the NASDAQ. While the exact number of Class members is
4

5
     unknown to Plaintiff at this time and can be ascertained only through appropriate

6    discovery, Plaintiff believes that there are hundreds or thousands of members in
7
     the proposed Class. Record owners and other members of the Class may be
8
     identified from records maintained by Zillow or its transfer agent and may be
9

10
     notified of the pendency of this action by mail, using the form of notice similar to

11   that customarily used in securities class actions.

12
            106.    Plaintiffs’ claims are typical of the claims of the members of the Class
13
     as all members of the Class are similarly affected by defendants’ wrongful conduct
14

     in violation of federal law that is complained of herein.
15

16          107.    Plaintiffs will fairly and adequately protect the interests of the

17
     members of the Class and has retained counsel competent and experienced in
18
     class and securities litigation. Plaintiff has no interests antagonistic to or in conflict
19
     with those of the Class.
20

21          108.    Common questions of law and fact exist as to all members of the

22
     Class and predominate over any questions solely affecting individual members of
23
     the Class. Among the questions of law and fact common to the Class are:
24
                •    whether the federal securities laws were violated by defendants’
25

26                   acts as alleged herein;



     SECOND CONSOLIDATED AMENDED COMPLAINT - 51                         HALL & GEORGE PLLC
                                                            1001 Fourth Avenue, Suite 3900, Seattle, WA 98154   206.292.5900
       Case 2:17-cv-01387-JCC Document 47 Filed 11/16/18 Page 52 of 62




1              •    whether statements or omissions made by defendants to the
2
                    investing public during the Class Period misrepresented material
3
                    facts about the business, operations, and management of Zillow;
4

5              •    whether the Individual Defendants caused Zillow to issue false

6                   and misleading financial statements during the Class Period;
7
               •    whether defendants acted knowingly or recklessly in issuing false
8
                    and misleading financial statements;
9

10             •    whether the prices of Zillow securities during the Class Period

11                  were artificially inflated because of the defendants’ conduct
12
                    complained of herein; and
13
               •    whether the members of the Class have sustained damages and, if
14

15                  so, what is the proper measure of damages.

16         109.    A class action is superior to all other available methods for the fair
17
     and efficient adjudication of this controversy since joinder of all members is
18
     impracticable. Furthermore, as the damages suffered by individual Class members
19

20
     may be relatively small, the expense and burden of individual litigation make it

21   impossible for members of the Class to individually redress the wrongs done to
22
     them. There will be no difficulty in the management of this action as a class action.
23
           110.    Plaintiffs will rely, in part, upon the presumption of reliance
24

25
     established by the fraud-on-the-market doctrine in that:

26




     SECOND CONSOLIDATED AMENDED COMPLAINT - 52                      HALL & GEORGE PLLC
                                                         1001 Fourth Avenue, Suite 3900, Seattle, WA 98154   206.292.5900
      Case 2:17-cv-01387-JCC Document 47 Filed 11/16/18 Page 53 of 62




1            •   defendants made public misrepresentations or failed to disclose
2
                 material facts during the Class Period;
3
             •   the omissions and misrepresentations were material;
4

5            •   Zillow securities are traded in an efficient market;

6            •   the Company’s shares were liquid and traded with moderate to
7
                 heavy volume during the Class Period; on average during the class
8
                 period, 4,680,791 shares of Zillow Class A stock traded weekly, or
9

10               10 percent of the float, and during the portion of the class period

11               where Class C shares were available, those shares traded with an
12
                 average weekly volume of 7,014,400, or 7 percent of the float;
13
             •   the Company traded on the NASDAQ and 135 market makers
14

15               made a market in Zillow’s stock;

16           •   the Company was covered by at least 17 analysts during the Class
17
                 Period;
18
             •   Zillow was eligible to file and did file a Registration Statement
19

20               under Form S-3;

21           •   the misrepresentations and omissions alleged would tend to
22
                 induce a reasonable investor to misjudge the value of the
23
                 Company’s securities; and
24

25           •   Plaintiff and members of the Class purchased, acquired and/or

26               sold Zillow securities between the time the defendants failed to



     SECOND CONSOLIDATED AMENDED COMPLAINT - 53                   HALL & GEORGE PLLC
                                                      1001 Fourth Avenue, Suite 3900, Seattle, WA 98154   206.292.5900
       Case 2:17-cv-01387-JCC Document 47 Filed 11/16/18 Page 54 of 62




1                    disclose or misrepresented material facts and the time the true facts
2
                     were    disclosed,    without   knowledge          of     the       omitted          or
3
                     misrepresented facts.
4

5
            111.   Based upon the foregoing, Plaintiffs and the members of the Class

6    are entitled to a presumption of reliance upon the integrity of the market.
7
            112.   Alternatively, Plaintiffs and the members of the Class are entitled to
8
     the presumption of reliance established by the Supreme Court in Affiliated Ute
9

10
     Citizens of the State of Utah v. United States, 406 U.S. 128, 92 S. Ct. 2430 (1972), as

11   Defendants omitted material information in their Class Period statements in

12
     violation of a duty to disclose such information, as detailed above.
13
                                           COUNT I
14
              Violations of Section 10(b) of the Exchange Act and Rule 10b-5
15
                                 (Against All Defendants)
16
            113.   Plaintiffs repeat and reallege each and every allegation contained
17
     above as if fully set forth herein.
18

19          114.   This Count is asserted against defendants and is based upon

20   Section 10(b) of the Exchange Act, 15 U.S.C. § 78j(b), and Rule 10b-5 promulgated
21
     thereunder by the SEC.
22
            115.   During the Class Period, defendants engaged in a plan, scheme,
23

24   conspiracy, and course of conduct, pursuant to which they knowingly or

25   recklessly engaged in acts, transactions, practices and courses of business which
26




     SECOND CONSOLIDATED AMENDED COMPLAINT - 54                       HALL & GEORGE PLLC
                                                          1001 Fourth Avenue, Suite 3900, Seattle, WA 98154   206.292.5900
       Case 2:17-cv-01387-JCC Document 47 Filed 11/16/18 Page 55 of 62




1    operated as a fraud and deceit upon Plaintiffs and the other members of the Class;
2
     made various untrue statements of material facts and omitted to state material
3
     facts necessary in order to make the statements made, in light of the circumstances
4

5
     under which they were made, not misleading; and employed devices, schemes

6    and artifices to defraud in connection with the purchase and sale of securities.
7
     Such scheme was intended to, and, throughout the Class Period, did: (i) deceive
8
     the investing public, including Plaintiffs and other Class members, as alleged
9

10
     herein; (ii) artificially inflate and maintain the market price of Zillow securities;

11   and (iii) cause Plaintiffs and other members of the Class to purchase or otherwise

12
     acquire Zillow securities and options at artificially inflated prices. In furtherance
13
     of this unlawful scheme, plan and course of conduct, defendants, and each of
14

     them, took the actions set forth herein.
15

16          116.   Pursuant to the above plan, scheme, conspiracy and course of

17
     conduct, each of the defendants participated directly or indirectly in the
18
     preparation and/or issuance of the quarterly and annual reports, SEC filings,
19
     press releases and other statements and documents described above, including
20

21   statements made to securities analysts and the media that were designed to

22
     influence the market for Zillow securities. Such reports, filings, releases and
23
     statements were materially false and misleading in that they failed to disclose
24
     material adverse information and misrepresented the truth about Zillow’s finances
25

26   and business prospects.



     SECOND CONSOLIDATED AMENDED COMPLAINT - 55                      HALL & GEORGE PLLC
                                                         1001 Fourth Avenue, Suite 3900, Seattle, WA 98154   206.292.5900
       Case 2:17-cv-01387-JCC Document 47 Filed 11/16/18 Page 56 of 62




1          117.   By virtue of their positions at Zillow, defendants had actual
2
     knowledge of the materially false and misleading statements and material
3
     omissions alleged herein and intended thereby to deceive Plaintiff and the other
4

5
     members of the Class, or, in the alternative, defendants acted with reckless

6    disregard for the truth in that they failed or refused to ascertain and disclose such
7
     facts as would reveal the materially false and misleading nature of the statements
8
     made, although such facts were readily available to defendants. Said acts and
9

10
     omissions of defendants were committed willfully or with reckless disregard for

11   the truth. In addition, each defendant knew or recklessly disregarded that material

12
     facts were being misrepresented or omitted as described above.
13
           118.   Information showing that defendants acted knowingly or with
14

     reckless disregard for the truth is peculiarly within Defendants’ knowledge and
15

16   control. As the senior managers and/or directors of Zillow, the Individual

17
     Defendants had knowledge of the details of Zillow’s internal affairs.
18
           119.   The Individual Defendants are liable both directly and indirectly for
19
     the wrongs complained of herein. Because of their positions of control and
20

21   authority, the Individual Defendants were able to and did, directly or indirectly,

22
     control the content of the statements of Zillow. As officers and/or directors of a
23
     publicly-held company, the Individual Defendants had a duty to disseminate
24
     timely, accurate, and truthful information with respect to Zillow’s businesses,
25

26   operations, future financial condition and future prospects. As a result of the



     SECOND CONSOLIDATED AMENDED COMPLAINT - 56                      HALL & GEORGE PLLC
                                                         1001 Fourth Avenue, Suite 3900, Seattle, WA 98154   206.292.5900
       Case 2:17-cv-01387-JCC Document 47 Filed 11/16/18 Page 57 of 62




1    dissemination of the aforementioned false and misleading reports, releases and
2
     public statements, the market price of Zillow securities was artificially inflated
3
     throughout the Class Period. In ignorance of the adverse facts concerning Zillow’s
4

5
     business and financial condition which were concealed by Defendants, Plaintiff

6    and the other members of the Class purchased or otherwise acquired Zillow
7
     securities at artificially inflated prices and relied upon the price of the securities,
8
     the integrity of the market for the securities and/or upon statements disseminated
9

10
     by Defendants, and were damaged thereby.

11          120.   During the Class Period, Zillow securities were traded on an active

12
     and efficient market. Plaintiff and the other members of the Class, relying on the
13
     materially false and misleading statements described herein, which the
14

     Defendants made, issued or caused to be disseminated, or relying upon the
15

16   integrity of the market, purchased or otherwise acquired shares of Zillow

17
     securities at prices artificially inflated by Defendants’ wrongful conduct. Had
18
     Plaintiff and the other members of the Class known the truth, they would not have
19
     purchased or otherwise acquired said securities, or would not have purchased or
20

21   otherwise acquired them at the inflated prices that were paid. At the time of the

22
     purchases and/or acquisitions by Plaintiffs and the Class, the true value of Zillow
23
     securities was substantially lower than the prices paid by Plaintiffs and the other
24
     members of the Class. The market price of Zillow securities declined sharply upon
25

26




     SECOND CONSOLIDATED AMENDED COMPLAINT - 57                       HALL & GEORGE PLLC
                                                          1001 Fourth Avenue, Suite 3900, Seattle, WA 98154   206.292.5900
       Case 2:17-cv-01387-JCC Document 47 Filed 11/16/18 Page 58 of 62




1    public disclosure of the facts alleged herein to the injury of Plaintiffs and Class
2
     members.
3
            121.   By reason of the conduct alleged herein, Defendants knowingly or
4

5
     recklessly, directly or indirectly, have violated Section 10(b) of the Exchange Act

6    and Rule 10b-5 promulgated thereunder.
7
            122.   As a direct and proximate result of Defendants’ wrongful conduct,
8
     Plaintiffs and the other members of the Class suffered damages in connection with
9

10
     their respective purchases, acquisitions and sales of the Company’s securities

11   during the Class Period, upon the disclosure that the Company had been

12
     disseminating misrepresented financial statements to the investing public.
13
                                          COUNT II
14
                       Violations of Section 20(a) of the Exchange Act
15
                            (Against the Individual Defendants)
16
            123.   Plaintiffs repeat and reallege each and every allegation contained in
17
     the foregoing paragraphs as if fully set forth herein.
18

19          124.   During the Class Period, the Individual Defendants participated in

20   the operation and management of Zillow, and conducted and participated,
21
     directly and indirectly, in the conduct of Zillow’ business affairs. Because of their
22
     senior positions, they knew the adverse non-public information about Zillow’s
23

24   misstatement of income and expenses and false financial statements.

25

26




     SECOND CONSOLIDATED AMENDED COMPLAINT - 58                       HALL & GEORGE PLLC
                                                          1001 Fourth Avenue, Suite 3900, Seattle, WA 98154   206.292.5900
       Case 2:17-cv-01387-JCC Document 47 Filed 11/16/18 Page 59 of 62




1           125.   As officers and/or directors of a publicly owned company, the
2
     Individual Defendants had a duty to disseminate accurate and truthful
3
     information with respect to Zillow’s financial condition and results of operations,
4

5
     and to correct promptly any public statements issued by Zillow which had

6    become materially false or misleading.
7
            126.   Because of their positions of control and authority as senior officers,
8
     the Individual Defendants were able to, and did, control the contents of the
9

10
     various reports, press releases and public filings which Zillow disseminated in the

11   marketplace during the Class Period concerning Zillow’s results of operations.

12
     Throughout the Class Period, the Individual Defendants exercised their power
13
     and authority to cause Zillow to engage in the wrongful acts complained of herein.
14

     The Individual Defendants therefore, were “controlling persons” of Zillow within
15

16   the meaning of Section 20(a) of the Exchange Act. In this capacity, they

17
     participated in the unlawful conduct alleged which artificially inflated the market
18
     price of Zillow securities.
19
            127.   Each of the Individual Defendants, therefore, acted as a controlling
20

21   person of Zillow. By reason of their senior management positions and/or being

22
     directors of Zillow, each of the Individual Defendants had the power to direct the
23
     actions of, and exercised the same to cause, Zillow to engage in the unlawful acts
24
     and conduct complained of herein. Each of the Individual Defendants exercised
25

26   control over the general operations of Zillow and possessed the power to control



     SECOND CONSOLIDATED AMENDED COMPLAINT - 59                      HALL & GEORGE PLLC
                                                         1001 Fourth Avenue, Suite 3900, Seattle, WA 98154   206.292.5900
       Case 2:17-cv-01387-JCC Document 47 Filed 11/16/18 Page 60 of 62




1    the specific activities which comprise the primary violations about which Plaintiff
2
     and the other members of the Class complain.
3
            128.   By reason of the above conduct, the Individual Defendants are liable
4

5
     pursuant to Section 20(a) of the Exchange Act for the violations committed by

6    Zillow.
7
                                    REQUEST FOR RELIEF
8
            Plaintiffs request judgment against Defendants as follows:
9

            A.     Determining that this action may be maintained as a class action
10

11   under Rule 23 of the Federal Rules of Civil Procedure, and certifying Plaintiffs as

12
     Class representatives;
13
            B.     Requiring Defendants to pay damages sustained by Plaintiffs and
14
     the Class by reason of the acts, omissions, and transactions alleged herein;
15

16          C.     Awarding      Plaintiffs    and the other members of the                            Class

17   prejudgment and post-judgment interest, as well as their reasonable attorneys’
18
     fees, expert fees, and other costs; and
19
            D.     Awarding such other and further relief as this Court may deem just
20

21   and proper.

22                               DEMAND FOR JURY TRIAL
23
            Plaintiffs demand a trial by jury in this action of all issues so triable.
24

25

26




     SECOND CONSOLIDATED AMENDED COMPLAINT - 60                         HALL & GEORGE PLLC
                                                            1001 Fourth Avenue, Suite 3900, Seattle, WA 98154   206.292.5900
      Case 2:17-cv-01387-JCC Document 47 Filed 11/16/18 Page 61 of 62




1         DATED this 16th day of November, 2018.
2
                                            HALL & GEORGE PLLC
3
                                            By: /s/ Colin M. George
4                                           Spencer Hall, WSBA No. 6162
                                            E-mail: shall@hallgeorge.com
5
                                            Colin M. George, WSBA No. 45131
6                                           E-mail: cgeorge@hallgeorge.com
                                            1001 Fourth Avenue, Suite 3900
7
                                            Seattle, WA 98154
8                                           Telephone: (206) 292-5900
                                            Facsimile: (206) 292-5901
9
                                            Local Counsel for Lead Plaintiffs
10

11                                          THE ROSEN LAW FIRM, P.A.

12                                          By: /s/ Laurence M. Rosen
13
                                            Laurence M. Rosen, Esq. (pro hac vice)
                                            Email: lrosen@rosenlegal.com
14                                          Jonathan Stern, Esq. (pro hac vice)
                                            Email: jstern@rosenlegal.com
15
                                            275 Madison Avenue, 34th Floor
16                                          New York, NY 10016
                                            Telephone: (212) 686-1060
17                                          Facsimile: (212) 202-3827
18
                                            Lead Counsel for Lead Plaintiffs
19

20

21

22

23

24

25

26




     SECOND CONSOLIDATED AMENDED COMPLAINT - 61                 HALL & GEORGE PLLC
                                                    1001 Fourth Avenue, Suite 3900, Seattle, WA 98154   206.292.5900
       Case 2:17-cv-01387-JCC Document 47 Filed 11/16/18 Page 62 of 62




1                               CERTIFICATE OF SERVICE
2
            I, COLIN M. GEORGE, hereby declare under penalty of perjury as follows:
3
            1.     I am an attorney at Hall & George PLLC. I am over the age of
4

     eighteen.
5

6           2.     On November 16, 2018, I electronically filed the Second Amended

7
     Consolidated Complaint with the Clerk of the Court using the CM/ECF system
8
     which sent notification of such filing to counsel of record.
9

            DATED this 16th day of November, 2018.
10

11

12

13
                                                      /s/            Colin M. George
14                                                                   Colin M. George
15

16

17

18

19

20

21

22

23

24

25

26




     SECOND CONSOLIDATED AMENDED COMPLAINT - 62                         HALL & GEORGE PLLC
                                                            1001 Fourth Avenue, Suite 3900, Seattle, WA 98154   206.292.5900
